Exhibit 10.11

AMENDED AND RESTATED CREDIT AGREEMENT

among

MONRO MUFFLER BRAKE, INC.,

Borrower

RBS CITIZENS, N.A.,

Administrative Agent

BANK OF AMERICA, N.A.,

Syndication Agent

JPMORGAN CHASE BANK, N.A.

and

BRANCH BANKING AND TRUST COMPANY,

Co-Documentation Agents

and

THE LENDERS NAMED HEREIN,

Lenders

SENIOR SECURED CREDIT FACILITY

 

RBS CITIZENS, N.A.,  

MERRILL, LYNCH, PIERCE,

FENNER & SMITH INCORPORATED,

Joint Lead Arranger and Bookrunner   Joint Lead Arranger and Bookrunner

June 13, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1

  

DEFINITIONS AND TERMS

     1   

1.1

  

Definitions

     1   

1.2

  

Number and Gender of Words

     15   

1.3

  

Accounting Principles

     15   

SECTION 2

  

COMMITMENT

     16   

2.1

  

The Facility

     16   

2.2

  

Borrowing Procedure

     16   

2.3

  

LC Subfacility

     17   

2.4

  

Swing Line Subfacility

     20   

2.5

  

Termination

     21   

2.6

  

Optional Increase in Facility Committed Sum

     21   

SECTION 3

  

TERMS OF PAYMENT

     22   

3.1

  

Notes and Payments

     22   

3.2

  

Interest and Principal Payments

     22   

3.3

  

Interest Options

     24   

3.4

  

Quotation of Rates

     24   

3.5

  

Default Rate

     24   

3.6

  

Interest Recapture

     24   

3.7

  

Interest Calculations

     25   

3.8

  

Maximum Rate

     25   

3.9

  

Interest Periods

     25   

3.10

  

Conversions

     25   

3.11

  

Order of Application

     26   

3.12

  

Sharing of Payments, Etc.

     26   

3.13

  

Offset

     26   

3.14

  

Booking Borrowings

     26   

3.15

  

Basis Unavailable or Inadequate for LIBOR

     27   

3.16

  

Additional Costs

     27   

3.17

  

Change in Laws

     28   

3.18

  

Funding Loss

     28   

3.19

  

Foreign Lenders

     28   

3.20

  

Defaulting Lenders

     29   

3.21

  

Assignment of Committed Sums Under Certain Circumstances

     31   

SECTION 4

  

FEES

     32   

4.1

  

Treatment of Fees

     32   

4.2

  

LC Fees

     32   

4.3

  

Facility Commitment Fee

     32   

4.4

  

Other Fees

     32   

 

i



--------------------------------------------------------------------------------

SECTION 5

  

SECURITY

     32   

5.1

  

Collateral

     32   

5.2

  

Reaffirmation of Existing Security Documents

     33   

5.3

  

Additional Security and Guaranties

     33   

5.4

  

Financing Statements

     33   

SECTION 6

  

CONDITIONS PRECEDENT

     33   

6.1

  

Initial Borrowing

     33   

6.2

  

All Borrowings or LCs

     33   

6.3

  

Materiality of Conditions

     34   

6.4

  

Waiver

     34   

SECTION 7

  

REPRESENTATIONS AND WARRANTIES

     34   

7.1

  

Purpose of Credit Facility

     34   

7.2

  

Corporate Existence, Good Standing, Authority, and Compliance

     34   

7.3

  

Subsidiaries

     34   

7.4

  

Authorization and Contravention

     34   

7.5

  

Binding Effect

     35   

7.6

  

Financial Statements; Fiscal Year

     35   

7.7

  

Litigation

     35   

7.8

  

Taxes

     35   

7.9

  

Environmental Matters

     35   

7.10

  

Employee Plans

     36   

7.11

  

Properties; Liens

     36   

7.12

  

Location; Real Estate Interests

     36   

7.13

  

Government Regulations

     36   

7.14

  

Transactions with Affiliates

     36   

7.15

  

Debt

     36   

7.16

  

Material Agreements

     36   

7.17

  

Insurance

     36   

7.18

  

Labor Matters

     37   

7.19

  

Solvency

     37   

7.20

  

Trade Names

     37   

7.21

  

Intellectual Property

     37   

7.22

  

Full Disclosure

     37   

SECTION 8

  

AFFIRMATIVE COVENANTS

     37   

8.1

  

Items to be Furnished

     37   

8.2

  

Use of Proceeds

     39   

8.3

  

Books and Records

     39   

8.4

  

Inspections

     39   

8.5

  

Taxes

     39   

8.6

  

Payment of Obligations

     39   

8.7

  

Expenses

     39   

8.8

  

Maintenance of Existence, Assets, and Business

     39   

8.9

  

Insurance

     39   

8.10

  

Preservation and Protection of Rights

     40   

 

ii



--------------------------------------------------------------------------------

8.11

  

Environmental Laws

     40   

8.12

  

Subsidiaries

     40   

8.13

  

Indemnification

     41   

8.14

  

Further Assurances

     41   

8.15

  

Change of Control

     42   

SECTION 9

  

NEGATIVE COVENANTS

     42   

9.1

  

Taxes

     42   

9.2

  

Payment of Obligations

     42   

9.3

  

Employee Plans

     42   

9.4

  

Debt and Debt Instruments

     42   

9.5

  

Liens

     42   

9.6

  

Transactions with Affiliates

     42   

9.7

  

Compliance with Laws and Documents

     42   

9.8

  

Loans, Advances and Investments

     43   

9.9

  

Dividends and Distributions

     44   

9.10

  

Sale of Assets

     44   

9.11

  

Mergers and Dissolutions

     44   

9.12

  

Assignment

     45   

9.13

  

Fiscal Year and Accounting Methods

     45   

9.14

  

New Businesses

     45   

9.15

  

Government Regulations

     45   

9.16

  

Leases; Sale-Leasebacks; Tax Leases

     45   

9.17

  

Subsidiaries

     45   

SECTION 10

  

FINANCIAL COVENANTS

     45   

SECTION 11

  

DEFAULT

     45   

11.1

  

Payment of Obligation

     45   

11.2

  

Covenants

     45   

11.3

  

Debtor Relief

     46   

11.4

  

Judgments and Attachments

     46   

11.5

  

Government Action

     46   

11.6

  

Misrepresentation

     46   

11.7

  

Material Adverse Event

     46   

11.8

  

Default Under Other Agreements

     46   

11.9

  

LCs

     46   

11.10

  

Validity and Enforceability of Loan Papers

     47   

11.11

  

Employee Benefit Plans

     47   

SECTION 12

  

RIGHTS AND REMEDIES

     47   

12.1

  

Remedies Upon Default

     47   

12.2

  

Company Waivers

     48   

12.3

  

Performance by Administrative Agent

     48   

12.4

  

Not in Control

     48   

12.5

  

Course of Dealing

     48   

12.6

  

Cumulative Rights

     48   

 

iii



--------------------------------------------------------------------------------

12.7

  

Application of Proceeds

     48   

12.8

  

Diminution in Value of Collateral

     48   

12.9

  

Certain Proceedings

     48   

12.10

  

Change of Control

     49   

SECTION 13

  

AGREEMENT AMONG LENDERS

     49   

13.1

  

Administrative Agent

     49   

13.2

  

Expenses

     50   

13.3

  

Proportionate Absorption of Losses

     50   

13.4

  

Delegation of Duties; Reliance

     51   

13.5

  

Limitation of Administrative Agent’s Liability

     51   

13.6

  

Delegation of Duties by Administrative Agent

     52   

13.7

  

Default; Collateral

     53   

13.8

  

Limitation of Liability

     53   

13.9

  

Relationship of Lenders

     53   

13.10

  

Other Agents

     53   

13.11

  

Collateral Matters

     53   

13.12

  

Benefits of Agreement

     54   

SECTION 14

  

MISCELLANEOUS

     54   

14.1

  

Headings

     54   

14.2

  

Nonbusiness Days; Time

     54   

14.3

  

Communications

     55   

14.4

  

Form and Number of Documents

     55   

14.5

  

Exceptions to Covenants

     55   

14.6

  

Survival

     55   

14.7

  

Governing Law

     56   

14.8

  

Invalid Provisions

     56   

14.9

  

Venue; Service of Process; Jury Trial

     56   

14.10

  

Amendments, Consents, Conflicts, and Waivers

     57   

14.11

  

Multiple Counterparts

     57   

14.12

  

Successors and Assigns; Participations

     58   

14.13

  

Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances

     59   

14.14

  

Confidentiality

     59   

14.15

  

Entirety

     60   

14.16

  

Government Regulations; USA Patriot Act

     60   

14.17

  

No Advisory or Fiduciary Responsibility

     60   

 

iv



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedule 1   Parties, Addresses, Committed Sums and Wiring Information Schedule
6   Conditions Precedent Schedule 7.2   Jurisdictions of Incorporation and
Business Schedule 7.3   Corporate Structure Schedule 7.7   Litigation Schedule
7.9   Environmental Matters Schedule 7.11   Permitted Liens Schedule 7.12  
Chief Executive Office, Location of Material Assets and Real Estate Interests
Schedule 7.14   Transactions with Affiliates Schedule 7.15   Permitted Debt
Schedule 7.16   Material Agreements Schedule 7.20   Trade Names Schedule 7.21  
Intellectual Property Schedule 9.10   Existing Sale\Leaseback Properties Exhibit
A   Facility Note Exhibit B   Swing Line Note Exhibit C   LC Request Exhibit D  
Borrowing Request Exhibit E   Conversion Request Exhibit F   Compliance
Certificate Annex I   Financial Covenants Calculation Worksheet Exhibit G  
Assignment Agreement Exhibit H   Form of Guaranty

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of June     ,
2011, (the “Effective Date”) among Monro Muffler Brake, Inc., a New York
corporation (“Borrower”), Lenders (defined below), RBS Citizens, N.A., as
Administrative Agent for itself and the other Lenders, Bank of America, N.A., as
Syndication Agent and JPMorgan Chase Bank, N.A. and Branch Banking and Trust
Company, as Co-Documentation Agents.

RECITALS

WHEREAS, Borrower, certain Lenders and RBS Citizens, N.A. (successor to Charter
One Bank, N.A.), as Administrative Agent, are parties to the Credit Agreement
dated as of July 13, 2005 (as heretofore amended and otherwise modified, the
“Existing Credit Agreement”) among Borrower, the Lenders party thereto and RBS
Citizens, N.A. (successor to Charter One Bank, N.A.), as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Bank of America, N.A., as
Documentation Agent, pursuant to which Lenders agreed to make loans and other
extensions of credit to Borrower in an initial aggregate principal amount of
$125,000,000, which initial aggregate principal amount was increased to
$163,250,000 (the “Existing Facility”), on the terms and conditions set forth in
the Existing Credit Agreement.

WHEREAS, Borrower has requested that the aggregate principal amount of the
Existing Facility be increased and extended pursuant to a five year senior
secured revolving credit facility in an aggregate principal amount of
$175,000,000 (the “Facility”) and that the Existing Credit Agreement be amended
in certain respects and Lenders are willing to do so upon terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
confessed, the Existing Credit Agreement is hereby amended and restated as
follows:

SECTION 1 DEFINITIONS AND TERMS.

1.1 Definitions. As used in the Loan Papers:

ABR means, for any day, a rate per annum equal to the greatest of (a) the Prime
Rate in effect on such day, (b) one-half of one percent (0.50%) in excess of the
Federal Funds Effective Rate in effect on such day and (c) the Adjusted
One-Month LIBOR Rate. Any change in the Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted One-Month LIBOR Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted One-Month LIBOR
Rate, respectively.

ABR Borrowing means a Borrowing bearing interest at the sum of the ABR plus the
Applicable Margin.

Accountants mean Pricewaterhouse Coopers, LLP or other firm of independent
public accountants of nationally recognized standing retained by Borrower or any
other firm acceptable to the Lenders.



--------------------------------------------------------------------------------

Acquisition means the acquisition or purchase by Borrower (whether in one or
more separate transactions contemplated as part of the same transaction) of
assets, including without limitation, stock, partnership, securities, or other
interest in any other Person; excluding however, assets purchased in the
ordinary course of business which are budgeted as part of the Borrower’s annual
capital expenditure budget.

Adjusted Debt means Funded Debt, plus the product of eight (8) times Rental
Payments.

Adjusted One-Month LIBOR Rate means an interest rate per annum (rounded upwards,
if necessary, to the next  1/16 of 1%) equal to the sum of (a) 1.00% per annum
plus (b) the quotient of (i) the interest rate determined by Administrative
Agent by reference to the Reuters Screen LIBOR01 Page (or on any successor or
substitute page) to be the rate at approximately 11:00 a.m. London time, on such
date or, if such date is not a Business Day, on the immediately preceding
Business Day, for dollar deposits with a maturity equal to one (1) month divided
by (ii) one (1) minus the LIBOR Reserve Percentage (expressed as a decimal)
applicable to dollar deposits in the London interbank market with a maturity
equal to one (1) month.

Affiliate means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether as
general partner, through ownership of a Control Percentage of such Person or the
general partner of such Person, by contract or otherwise.

Administrative Agent means RBS Citizens, N.A., and its successor or successors
as administrative agent for Lenders under this Agreement.

Agreement means this Credit Agreement, as amended, restated, supplemented, or
otherwise modified from time to time in accordance with Section 14.10.

Applicable Margin means at all times during the applicable periods set forth
below: (a) with respect to all LIBOR Rate Borrowings, the applicable percentage
set forth below in the column entitled “Applicable Margin for LIBOR Rate
Borrowings”; (b) with respect to all ABR Borrowings, the applicable percentage
set forth below in the column entitled “Applicable Margin for ABR Borrowings”;
and (c) with respect to the Commitment Fee, the applicable percentage set forth
below in the column entitled “Applicable Margin for Commitment Fee.”

 

Period     Applicable Margin for  

When AD is
greater than

 

And less than
or equal to

   

LIBOR Rate
Borrowings

   

ABR
Borrowings

   

Commitment
Fee

      2.75:1.00        1.00 %      0.00 %      0.20 %  2.75:1.00     3.25:.100
       1.25 %      0.00 %      0.25 %  3.25:1.00     3.75:1.00        1.50 %   
  0.00 %      0.30 %  3.75:1.00     4.25:1.00        1.75 %      0.00 %     
0.35 %  4.25:1.00       2.00 %      0.00 %      0.40 % 

 

2



--------------------------------------------------------------------------------

Definition: “AD” is the abbreviation for Adjusted Debt/EBITDAR Ratio.

Adjusted Debt and EBITDAR are calculated for the most recently-completed Four
Quarter Period and the ratio of Adjusted Debt to EBITDAR is calculated as of the
last day of such Four Quarter Period. The Applicable Margin, as adjusted to
reflect such calculations, shall become effective on the date of receipt by the
Administrative Agent of the Compliance Certificate applicable to such Four
Quarter Period. If Borrower fails to timely furnish to Administrative Agent the
Current Financials and any related Compliance Certificate or, if for some other
reason, a new Applicable Margin for a current period cannot be calculated, then
the Applicable Margin in effect on the last day of the last Four Quarter Period
for which the ratio of Adjusted Debt to EBITDAR was calculated shall remain in
effect until a new Applicable Margin can be calculated, which new Applicable
Margin shall become effective as provided in the immediately preceding sentence.
During the period commencing on the Effective Date and ending on the date of the
delivery of the Compliance Certificate for the first Four Quarter Period ending
after the Effective Date, the Applicable Margin shall be: 1.00% with respect to
LIBOR Rate Borrowings, 0.00% with respect to ABR Borrowings and 0.20% with
respect to the Commitment Fee

Arranger means RBS Citizens, N.A., as lead arranger and bookrunner, and Merrill,
Lynch, Pierce, Fenner & Smith Incorporated, as lead arranger and bookrunner.

Basel III means the “International Convergence of Capital Measurement and
Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004 in the form existing on the date hereof.

Borrower is defined in the preamble to this Agreement.

Borrowing means (without duplication) any amount disbursed by (a) one or more
Lenders to or on behalf of Borrower under the Loan Papers, whether such amount
constitutes an original disbursement of funds, the continuation of an amount
outstanding under the Facility or under the Swing Line Subfacility or the
financing of a LC reimbursement obligation under the Facility or (b) any Lender
in accordance with, and to satisfy the obligations of any Company under, any
Loan Paper.

Borrowing Date means for any Borrowing the date for which funds are requested by
Borrower.

Borrowing Request means a request substantially in the form of the attached
Exhibit D.

BSA is defined in Section 14.16(a).

Business Day means (a) for all purposes, any day other than Saturday, Sunday,
and any other day that commercial banks are authorized by Law to be closed in
New York, New York or Boston, Massachusetts and (b) for purposes of any LIBOR
Rate Borrowing, a day that satisfies the requirements of clause (a) and is a day
that commercial banks are open for domestic or international business in London.

CAPEX means, for any Four Quarter Period, capital expenditures for fixed or
capital assets that are required to be capitalized on a balance sheet prepared
in accordance with GAAP minus the sum of (a) any net proceeds of sale/leasebacks
permitted by Section 9.10 or 9.16, (b) (without duplication) any capital
expenditures incurred for equipment purchased and then sold, transferred or
otherwise disposed of pursuant to sale/leaseback facilities permitted pursuant
to Section 9.10 and (c) any net proceeds from any

 

3



--------------------------------------------------------------------------------

sales, transfers or other dispositions of any fixed assets permitted by
Section 9.10.

Capitalized Lease means any lease the obligation for Rental Payments with
respect to which is required to be capitalized on a consolidated balance sheet
of the lessee and its subsidiaries in accordance with GAAP.

Cash Equivalents means (a) securities with maturities of one year or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government of any agency thereof; (b) certificates of deposit, time
deposits, corporate savings accounts overnight bank deposits, bankers
acceptances and repurchase agreements of any commercial bank which has capital
and surplus in excess of $100,000,000 having maturities of one year or less from
the date of acquisition; (c) commercial paper of an issuer rated at least A-2 by
Standard & Poor’s Ratings Group or P-2 by Moody’s Investors Service, Inc., or
carrying an equivalent rating by a nationally recognized rating agency if both
of the two named rating agencies cease publishing ratings of investments;
(d) money market accounts or funds with or issued by “Qualified Issuers”;
(e) repurchase obligations with a term of not more than 90 days for underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (b) above; and (f) demand deposit
accounts maintained in the ordinary course of business with any bank, not in
excess of $100,000 in the aggregate on deposit with any such bank or any other
financial institution.

Change of Control shall mean the occurrence of one or more of the following:
(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any person or group, other than the Ownership Group, of (i) shares
representing more than thirty-five percent (35%) of the Common Stock, issued and
outstanding at any time or (ii) more than sixty percent (60%) of the Preferred
Stock, issued and outstanding at any time; or (b) the occupancy of a majority of
the seats (other than vacant seats) on the board of directors of Borrower or any
Subsidiary of Borrower by persons who were neither (i) nominated by the board of
directors of Borrower nor (ii) appointed by directors so nominated. As used in
this definition of “Change of Control,” terms defined in the Securities Exchange
Act of 1934 or the rules of the Securities and Exchange Commission thereunder as
in effect on the date hereof shall have the respective meanings ascribed to them
therein.

Change in Law means (i) the adoption of any Law, after the Effective Date,
(ii) any change in any Law or in the interpretation or application thereof after
the Effective Date or (iii) compliance by any Lender (or, for purposes of
Section 3.16(a), by any lending office of such Lender or by any Person
controlling such Lender, if any) with any request, guideline or directive
(whether or not having the force of Law) of any Tribunal made or issued after
the Effective Date; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
(Pub. L. 111-203 (signed into law July 21, 2010)) and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law, regardless of the date enacted, adopted or issued.

Closing Date means June 13, 2011.

Code means the Internal Revenue Code of 1986, as amended from time to time, and
related rules and regulations promulgated thereunder by the Internal Revenue
Service.

Collateral is defined in Section 5.1.

 

4



--------------------------------------------------------------------------------

Commitment Fee is defined in Section 4.3.

Commitment Usage means, at any time, for each Lender, its Facility Commitment
Usage.

Committed Sum means, with respect to each Lender, the several obligation of such
Lender to lend to Borrower one or more Borrowings in the aggregate principal
amounts (which amount is subject to increase as provided in Section 2.6 and to
reduction and cancellation as provided in this Agreement, including, without
limitation, the provisions of Section 2.5) stated beside such Lender’s name for
the Facility on Schedule 1 as most recently amended under this Agreement.

Common Stock means the Borrower’s common stock, $.01 par value per share.

Company or Companies means, at any time, Borrower and each of its Subsidiaries.

Compliance Certificate means a certificate substantially in the form of the
attached Exhibit F and signed by a Responsible Officer.

Control Percentage means, with respect to any Person (a) in the case of a
corporation, the percentage of the outstanding capital stock of such Person
having ordinary voting power which gives the direct or indirect holder of such
stock the power to elect a majority of the Board of Directors of such Person and
(b) in the case of a limited partnership, the percentage of the outstanding
limited partnership interests of such Person which gives the direct or indirect
holder of such limited partnership interests the power to remove the general
partner or partners of such Person or to take actions reserved for the limited
partners under the applicable limited partnership act.

Conversion Request means a request substantially in the form of the attached
Exhibit E.

Current Financials means, at any time, the consolidated Financial Statements of
Borrower and its Subsidiaries most recently delivered to (i) RBS Citizens, N.A.
(successor to Charter One Bank, N.A.), as administrative agent under the
Existing Credit Agreement) or (ii) Administrative Agent under Sections 8.1(a) or
8.1(b), as the case may be.

Debt means (without duplication), for any Person, (a) indebtedness of such
Person for borrowed money; (b) obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments; (c) obligations of such Person
to pay the deferred purchase price of property or services; (d) obligations of
such Person as lessee under Capitalized Leases required to be capitalized under
GAAP; (e) reimbursement obligations in respect of bonds or letters of credit;
(f) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness of others of the kinds referred to in clauses (a) through
(e) above; and (g) indebtedness of others of the kinds referred to in clauses
(a) through (f) secured by any Lien on or in respect of any property of such
Person whether or not assumed by such Person; provided, however, that all trade
accounts payable and accrued expenses incurred in the ordinary course of
business of such Person and not overdue shall be excluded from the foregoing.

Debtor Relief Laws means Title 11 of the United States Code and all other
applicable state or federal liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments or similar Laws affecting creditors’ Rights in effect from time to
time.

 

5



--------------------------------------------------------------------------------

Default is defined in Section 11.

Defaulting Lender means any Lender, as reasonably determined by Administrative
Agent, that has (a) failed to fund any portion of Borrowings or participations
in any LC within one (1) Business Day of the date required to be funded by it
hereunder, (b) notified Borrower, Administrative Agent or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under any other
agreement in which it commits to extend credit, (c) failed, within one
(1) Business Day after a request by Administrative Agent to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Borrowings and participations in then outstanding LCs and Swing Line
Borrowings, (d) otherwise failed to pay over to Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
(1) Business Day of the date when due, or (e) become or is insolvent or has a
parent company that has become or is insolvent or become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or has
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or has
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not qualify as a Defaulting Lender
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender or its parent company, or to the exercise of control over such
Lender or any Person controlling such Lender, by a governmental authority or
instrumentality thereof.

Default Rate means an annual rate of interest equal from day to day to the
lesser of (a) (i) for the principal of all Borrowings, the applicable interest
rate for such Borrowing plus 2%, or (ii) the then-existing ABR plus 2% of all
fees, interest and other amounts due hereunder and (b) the Maximum Rate.

Distribution means, with respect to any shares of any capital stock or other
equity securities or other interests issued by a Person, (a) the retirement,
redemption, purchase, or other acquisition for value of those securities by such
Person; (b) the declaration or payment of any dividend on or with respect to
those securities by such Person (except distributions in the form of such
securities); (c) any loan or advance by that Person to, or other investment by
that Person in, the holder of any of those securities; and (d) any other payment
by that Person with respect to those securities.

Dollars and $ means lawful money of the United States of America.

EBITDAR means, as determined, on a rolling twelve month basis and in respect of
any Person the sum of (a) the Net Income of such Person, plus (b) the Interest
Expense of such Person for such period as determined in accordance with GAAP and
as such item is reported on such Person’s financial statements, plus (c) the
income tax expense of such Person for such period, plus (d) the amount reported
as the depreciation of the assets of such Person for such period, computed in
accordance with GAAP, and as such item is used in the computation of such
Person’s Net Income for such period, plus (e) the amount reported as the
amortization of intangibles for such Person for such period, computed in
accordance with GAAP, and as such item is used in the computation of such
Person’s Net Income for such period, plus (f) Rental Payments.

Effective Date is defined in the Preamble to this Agreement.

Employee Plan means an employee pension benefit plan covered by Title IV of
ERISA and

 

6



--------------------------------------------------------------------------------

established or maintained by any Company.

Environmental Law means any Law that relates to the pollution or protection of
the environment or to Hazardous Substances.

ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time, and related rules and regulations.

Existing Security Documents means (a) the Security Agreement, (b) the Negative
Pledge Agreement, (c) the Stock Pledge Agreement, (d) Grant of Security Interest
(Trademarks) and (d) each other security agreement, pledge agreement, negative
pledge agreement, mortgage, deed of trust, or other agreement or document,
together with all related financing statements and stock powers, executed and
delivered by any Person in connection with the Existing Credit Agreement to
create a Lender Lien on any of its real or personal property, as each may be
amended, supplemented, modified or restated from time to time.

Facility is defined in the recitals to this Agreement.

Facility Commitment Usage means, at any time, the sum of (a) the Principal Debt,
whether under the Swing Line Subfacility or otherwise, plus (b) the LC Exposure.

Facility Committed Sum means, at any time, the sum of all Committed Sums for all
Lenders under the Facility (as increased, reduced or cancelled under this
Agreement, including, without limitation, the provisions of Sections 2.5 and
2.6) then in effect.

Facility Maturity Date means the earlier of (a) June 13, 2016, and (b) the
effective date that Lenders’ commitments to lend under the Facility are
otherwise cancelled or terminated in accordance with this Agreement.

Facility Note means a promissory note substantially in the form of the attached
Exhibit A.

FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any current or future regulations or official interpretations
thereof. Solely for purposes of Section 3.19(a) hereof, FATCA shall include any
amendments made to FATCA after the date hereof.

Federal Funds Effective Rate means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by Administrative Agent from three Federal funds brokers of recognized
standing selected by it.

Financial Hedge means a swap, collar, floor, cap, or other contract or
arrangement between any Company and any Lender or another Person reasonably
acceptable to Majority Lenders, that is intended to reduce or eliminate the risk
of fluctuations in interest rates or currency exchange rates and that is legal
and enforceable under applicable Law.

 

7



--------------------------------------------------------------------------------

Financial Statements of a Person means balance sheets, profit and loss
statements, reconciliations of capital and surplus, and statements of cash flow
prepared (a) according to GAAP, (b) except as stated in Section 1.3, in
comparative form to prior year-end figures or corresponding periods of the
preceding fiscal year, as applicable, and (c) on a consolidated basis if that
Person had any consolidated Subsidiaries during the applicable period.

Four Quarter Period means a period of four full consecutive fiscal
quarter-annual periods, taken together as one accounting period.

Funded Debt means, when determined, on a rolling twelve-month basis, calculated
using the month-end balance for each month on a consolidated basis for the
Companies in accordance with GAAP: (a) indebtedness of such Person for borrowed
money, (b) obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, and (c) obligations of such Person as lessee under
Capitalized Leases; excluding notes generated in the ordinary course of business
payable within one year not to exceed $5,000,000, trade payables and accrued
expenses.

Funding Loss means, without duplication, (a) the administrative or reemployment
costs customarily charged by any Lender (consistent with such Lender’s policies
with respect to its other customers) when (i) Borrower fails or refuses (for any
reason other than Lender’s failure to comply with this Agreement) to take any
Borrowing that it has requested under this Agreement, or (ii) Borrower prepays
or pays any Borrowing or converts any Borrowing to a Borrowing of another Type,
in each case, before the last day of the applicable Interest Period, plus (b) an
amount equal to the excess, if any, of the amount of interest that would have
accrued on the Borrowing at the elected interest rate during the remainder of
the applicable Interest Period (but for such failure, refusal, payment,
prepayment or conversion) over the amount of interest that would accrue on the
same Type of Borrowing for an interest period of the same duration as the
remainder of the applicable Interest Period.

GAAP means generally accepted accounting principles of the Accounting Principles
Board of the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board that are applicable from time to time,
applied on a basis consistent with those used in preparation of the audited
consolidated financial statements referred to in paragraph (f) of Schedule 6
(except for changes to which Borrower’s Accountants concur).

Grant of Security Interest (Trademarks) means the Grant of Security Interest
(Trademarks) dated as of the Closing Date by Borrower in favor of Administrative
Agent, as amended, supplemented, modified or restated from time to time.

Guarantor means collectively any and all Subsidiaries of the Borrower now or in
the future, including, without limitation, Monro Service Corporation.

Guaranty means a guaranty substantially in the form of the attached Exhibit H.

Hazardous Substance means any substance (a) the presence of which requires
removal, remediation, or investigation under any Environmental Law, or (b) that
is defined or classified as a hazardous waste, hazardous material, pollutant,
contaminant, or toxic or hazardous substance under any Environmental Law.

Hedging Obligation means, with respect to Borrower or any Company, all
liabilities of Borrower or such Company to any Lender (or Affiliates of a
Lender) under a Financial Hedge.

 

8



--------------------------------------------------------------------------------

Interest Coverage Ratio means, in respect of a Person, as of the last day of
each fiscal quarter, the ratio of (a)(i) EBITDAR of such Person for the Four
Quarter Period ending on such day minus (ii) CAPEX made by such Person during
such Four Quarter Period to (b) the sum of (i) Interest Expense of such Person
for such Four Quarter Period plus (ii) Rental Payments made by such Person
during such Four Quarter Period, in each case determined on a consolidated basis
in accordance with GAAP.

Interest Expense means, in respect of a Person, for any Four Quarter Period, all
interest paid or accrued and amortization of debt discount with respect to all
Funded Debt of such Person for such period (after giving effect to the net cost
associated with all interest rate swap agreements, interest rate cap agreements,
interest rate collar agreements, or other financial arrangements designed to
protect such Person against fluctuations in interest rates) and after giving
credit for interest income and construction period interest income.

Interest Period is determined in accordance with Section 3.9.

Laws means all applicable statutes, laws, treaties, ordinances, rules,
regulations, orders, writs, injunctions, decrees, judgments, opinions, and
interpretations of any Tribunal, as in effect from time to time.

LC means a standby letter of credit or a commercial letter of credit (in such
form as shall be customary in respect of obligations of a similar nature) issued
by Administrative Agent under this Agreement and under an LC Agreement.

LC Agreement means a letter of credit application and reimbursement agreement
(in form and substance satisfactory to Administrative Agent) submitted by
Borrower to Administrative Agent for a letter of credit for the account of any
Company.

LC Exposure means, at any time, (without duplication) the sum of (a) the
aggregate undrawn and uncancelled portions of all outstanding LCs plus (b) the
aggregate unpaid reimbursement obligations of Borrower under drawings or drafts
under any LC, excluding Borrowings to fund such reimbursement obligations under
Section 2.3(c).

LC Request means a request substantially in the form of the attached Exhibit C.

Lender Liens means Liens in favor of Lenders, or Administrative Agent on behalf
of Lenders, securing any of the Obligation.

Lenders means the financial institutions named on the attached Schedule 1 or on
the most recently amended Schedule 1, if any, delivered by Administrative Agent
under this Agreement, and, subject to this Agreement, their respective
successors and assigns (but not any Participant who is not otherwise a party to
this Agreement).

LIBOR Rate Borrowing means a Borrowing bearing interest at the sum of the LIBOR
Rate plus the Applicable Margin.

LIBOR means, for any LIBOR Rate Borrowing, for any Interest Period therefor, the
offered rate for deposits of Dollars in an amount approximately equal to the
amount of such LIBOR Rate Borrowing for a period equal to such Interest Period
which the British Bankers’ Association fixes as its LIBOR rate as of 11:00 a.m.
London time on the day which is two London Banking Days prior to the beginning
of

 

9



--------------------------------------------------------------------------------

such Interest Period. If Administrative Agent cannot determine such offered rate
by the British Bankers’ Association, Administrative Agent may, in its
discretion, select a replacement index based on the arithmetic mean of the
quotations, if any, of the interbank offered rate by first class banks in London
or New York for deposits in comparable amounts and maturities.

LIBOR Rate means, relative to a LIBOR Rate Borrowing for any Interest Period, a
rate per annum determined by dividing (i) LIBOR for such Interest Period by
(ii) a percentage equal to one hundred percent (100%) minus the LIBOR Reserve
Percentage.

LIBOR Reserve Percentage means, relative to any day of any Interest Period, the
maximum aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) under any regulations of the
Board of Governors of the Federal Reserve System (the “Board”) or other
governmental authority having jurisdiction with respect thereto as issued from
time to time and then applicable to assets or liabilities consisting of
“Eurocurrency Liabilities”, as currently defined in Regulation D of the Board,
having a term approximately equal or comparable to such Interest Period.

Lien means any lien, mortgage, security interest, pledge, assignment, charge,
title retention agreement or encumbrance of any kind and any other arrangement
for a creditor’s claim to be satisfied from assets or proceeds prior to the
claims of other creditors or the owners.

Litigation means any action by or before any Tribunal.

Loan Papers means (a) this Agreement, certificates and reports delivered under
this Agreement, and exhibits and schedules to this Agreement; (b) the Notes,
(c) the Security Documents, (d) all other agreements, documents, and instruments
in favor of Administrative Agent or Lenders (or Administrative Agent on behalf
of Lenders) ever delivered in connection with or under this Agreement or
otherwise delivered in connection with all or any part of the Obligation;
(e) all LCs and LC Agreements; (f) any Guaranty; and (g) all renewals,
extensions, and restatements of, and amendments and supplements to, any of the
foregoing.

Majority Lenders means at any time (a) prior to the Facility Maturity Date,
Lenders having Committed Sums of at least 50.1% of the Facility Committed Sum at
such time and (b) on or after the Facility Maturity Date, Lenders having in the
aggregate of (i) outstanding Principal Debt and (ii) LC Exposure of at least
50.1% of the total of all Principal Debt and LC Exposure at such time (or, if
there is no Principal Debt or LC Exposure then outstanding, Lenders having
Committed Sums of at least 50.1% of the Facility Committed Sum immediately prior
to Facility Maturity Date).

Material Adverse Event means any circumstance or event that, individually or
collectively with other circumstances or events, reasonably is expected to
result in any (a) impairment of the ability of any Company to perform any of its
payment or other material obligations under any Loan Paper or any Financial
Hedge; (b) impairment of the ability of Administrative Agent or any Lender to
enforce (i) any of the material obligations of any Company under this Agreement
or (ii) any of their respective Rights under the Loan Papers or any Financial
Hedge; or (c) material and adverse effect on the business, assets, property, or
condition (financial or otherwise) of the Companies as a whole as represented to
Lenders in the Current Financials.

Material Agreement means, for any Person, any agreement (excluding purchase
orders and

 

10



--------------------------------------------------------------------------------

purchase agreements for materials, inventory or services in the ordinary course
of business) to which that Person is a party, by which that Person is bound, or
to which any assets of that Person may be subject, and that is not cancelable by
that Person upon thirty (30) or fewer days’ notice without liability for further
payment other than nominal penalty, and that requires that Person to pay more
than $5,000,000 during any 12-month period.

Maturity Date means, as applicable, the Facility Maturity Date, or the Swing
Line Maturity Date.

Maximum Amount and Maximum Rate respectively mean, for a Lender, the maximum
non-usurious amount and the maximum non-usurious rate of interest that, under
applicable Law, such Lender is permitted to contract for, charge, take, reserve,
or receive on the Obligation.

Minority Interests means any shares of stock of any class of a Subsidiary (other
than directors’ qualifying shares as required by law) that are not owned by the
Borrower and/or one or more of its Wholly-Owned Subsidiaries. Minority Interests
shall be valued by valuing Minority Interests constituting preferred stock at
the voluntary or involuntary liquidating value of such preferred stock,
whichever is greater, and by valuing Minority Interests constituting common
stock at the book value of capital and surplus applicable thereto adjusted, if
necessary, to reflect any changes from the book value of such common stock
required by the foregoing method of valuing Minority Interests in Preferred
Stock.

Multiemployer Plan means a multiemployer plan as defined in Sections 3(37) or
4001(a)(3) of ERISA or Section 414(f) of the Code to which any Company (or any
Person that, for purposes of Title IV of ERISA, is a member of Borrower’s
controlled group or is under common control with Borrower within the meaning of
Section 414 of the Code) is making, or has made, or is accruing, or has accrued,
an obligation to make contributions.

Negative Pledge Agreement means the Negative Pledge Agreement dated as of
July 13, 2005 between Borrower, Monro Leasing, LLC, Monro Service Corporation
and Administrative Agent, as amended, supplemented, modified or restated from
time to time.

Net Income means, in respect of a Person, the net income of such Person computed
in accordance with GAAP and as such item is reported from time to time on such
Person’s statement of income and retained earnings (or similar statement) (after
deduction for payment of all taxes); provided however, (i) certain costs that in
the past were capitalized in the cost of an acquisition, but are now required to
be expensed under Accounting Standards Codification Topic 420 (formerly
Statement of Financial Accounting Standards 146), as well as other similar
accounting requirements that are issued in the future and require expense
treatment of costs that are currently capitalized in the cost of an acquisition,
and (ii) expenses in respect of stock options of such Person for such period as
determined in accordance with GAAP and as such item is used in the computation
of such Person’s Net Income for such period in accordance with Accounting
Standards Codification Topic 178 (formerly Financial Accounting Standard 123R),
in each case shall be excluded from the computation of Net Income.

Net Worth means as of the date of any determination thereof, the sum of the
capital stock of all classes, paid-in-capital and surplus accounts (net of
treasury shares) plus (or minus in the case of a deficit) the retained earnings
of the Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, after elimination of (i) Minority Interests; and (ii) the
effect, if any, of the Borrower’s interest rate hedging agreements, as
determined by the Accountants.

 

11



--------------------------------------------------------------------------------

Non-U.S. Lender is defined in Section 3.19(a).

Notes means all outstanding and unpaid Facility Notes, and the Swing Line Note.

Obligation means, collectively (i) all present and future indebtedness and
obligations, and all renewals, increases, and extensions thereof, or any part
thereof, now or hereafter owed to Administrative Agent or any Lender by any
Company under any Loan Paper, together with all interest accruing thereon, fees,
costs, and expenses (including, without limitation, all attorneys’ fees and
expenses incurred in the enforcement or collection thereof) payable under the
Loan Papers or in connection with the protection of Rights under the Loan Papers
and (ii) all present and future Hedging Obligations.

OFAC is defined in Section 14.16(a).

Ownership Group means Peter J. Solomon and Donald Glickman, and their spouses or
lineal descendants, or any estate of such parties or any trust of which any of
the foregoing are the exclusive beneficiaries.

Participant is defined in Section 14.12(b).

PBGC means the Pension Benefit Guaranty Corporation, or any successor thereof,
established under ERISA.

Permitted Debt means, collectively, (i) Debt secured by Permitted Mortgages and
(ii) Debt described on the attached Schedule 7.15.

Permitted Liens means, collectively, (i) Permitted Mortgages and (ii) Liens
described on the attached Schedule 7.11.

Permitted Mortgages means any mortgage in favor of any Lender on Borrower’s
premises at the address set forth on the attached Schedule 1 in an aggregate
principal amount not to exceed $10,000,000.

Person means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof, or
any trustee, receiver, custodian, or similar official.

Potential Default means the occurrence of any event or the existence of any
circumstance that would, upon notice or lapse of time or both, become a Default.

Preferred Stock means the Borrower’s Class C Convertible Preferred Stock, $1.50
par value per share.

Prime Rate means, for any day, the rate of interest announced publicly from time
to time by Administrative Agent, after taking into account such factors as
Administrative Agent shall in its sole discretion deem appropriate, as its prime
rate, automatically fluctuating upward and downward with and at the time
specified in each such announcement without special notice to Borrower or any
other Person. However, Administrative Agent’s prime rate may (i) be one of
several interest rates, (ii) serve as a basis upon which effective rates of
interest are from time to time calculated for loans referring to the prime rate,
and (iii) not be Administrative Agent’s lowest lending interest rate.
Administrative Agent may from time to time make various loans at rates of
interest having no relationship to such prime rate.

 

12



--------------------------------------------------------------------------------

Principal Debt means, at any time, the unpaid principal balance of all
Borrowings under the Facility.

Pro Rata and Pro Rata Part means, when determined for any Lender, (a) if there
is no Principal Debt or LC Exposure, the proportion (stated as a percentage)
that such Lender’s Committed Sum bears to the Facility Committed Sum or (b) if
there is any Principal Debt or LC Exposure, the proportion (stated as a
percentage) that the sum of (i) the Principal Debt owed to such Lender and
(ii) and (without duplication) the LC Exposure of such Lender, bears to the
(x) aggregate Principal Debt owed to and (y) (without duplication) the LC
Exposure of all Lenders.

Purchaser is defined in Section 14.12(c).

Qualified Issuer means any commercial bank (a) which has capital and surplus in
excess of $100,000,000 and (b) the outstanding long term debt securities of
which are rated at least A-2 by Standard & Poor’s Ratings Group, Inc. or at
least P-2 by Moody’s Investors Service, Inc., or carry an equivalent rating by a
nationally recognized rating agency if both of the two named rating agencies
cease publishing ratings of investments.

Regulation D means Regulation D of the Board of Governors of the Federal Reserve
System as the same may be amended or supplemented from time to time.

Regulation U means Regulation U of the Board of Governors of the Federal Reserve
System as the same may be amended or supplemented from time to time.

Rental Payments means, as determined, on a rolling twelve month basis ending on
the last day of the accounting period covered by the consolidated financial
statements of Borrower and its Subsidiaries, and delivered pursuant to this
Agreement, (a) the dollar amount of the fixed payments which Borrower or its
Subsidiaries are required to make by the terms of any lease to its landlords
during such period (excluding, however, the sum of: (i) rentals under
Capitalized Leases, (ii) maintenance, repairs, taxes and other similar charges
included in such payments, (iii) amounts constituting step rent in accordance
with GAAP, (iv) (without duplication) rentals under equipment leases whether
operating leases or Capitalized Leases and (v) non-cash rent expense and
non-cash rent income under below-market or above-market leases (as determined in
accordance with GAAP) under which Borrower or any Subsidiary is or becomes the
lessee as a result of any transaction not prohibited by this Agreement), less
(b) (x) rental income and (y) amortization of deferred gains on sale-leasebacks,
such amortization not to exceed $5,000,000 for purposes hereof.

Reportable Event means an event described in Section 4043 of ERISA excluding any
such event for which the notice requirement is waived under applicable
regulations of the PBGC.

Representatives means representatives, officers, directors, employees,
attorneys, and agents.

Reserve Percentage means, for all Lenders of a LIBOR Rate Borrowing for the
relevant Interest Period, the weighted average of the Reserve Requirements, if
any, incurred by each Lender on its Pro Rata Part of such Borrowing.

Reserve Requirement means, with respect to any LIBOR Rate Borrowing for the
relevant Interest Period, the maximum aggregate reserve requirements (including
all basic, supplemental, emergency, special, marginal and other reserves
required by applicable Law) applicable to a member

 

13



--------------------------------------------------------------------------------

bank of the Federal Reserve System for eurocurrency fundings or liabilities.

Responsible Officer means the chairman, president, senior vice-president,
executive vice-president, chief executive officer, treasurer, or chief financial
officer of Borrower.

Rights means rights, remedies, powers, privileges, and benefits.

Security Agreement means the Security Agreement dated as of July 13, 2005
between Borrower, Monro Leasing, LLC, Monro Service Corporation and
Administrative Agent, as amended, supplemented, modified or restated from time
to time.

Security Documents means, collectively, (a) the Existing Security Documents and
(b) any other security agreement, pledge agreement, negative pledge agreement,
mortgage, deed of trust, or other agreement or document, together with all
related financing statements and stock powers, in form and substance
satisfactory to Administrative Agent and its legal counsel, from time to time
executed and delivered by any Person in connection with this Agreement to create
a Lender Lien on any of its real or personal property, as each may be amended,
supplemented, modified or restated from time to time.

Stock Pledge Agreement means the Stock Pledge Agreement dated as of July 13,
2005 between Borrower and Administrative Agent, as amended, supplemented,
modified or restated from time to time.

Solvent means, as to a Person, that (a) the aggregate fair market value of its
assets exceeds its liabilities; (b) it has sufficient cash flow to enable it to
pay its Debts as they mature; and (c) it does not have unreasonably small
capital to conduct its businesses.

Subsidiary of any Person means any entity of which at least 50% (in number of
votes) of the stock (or equivalent interests) is owned of record or
beneficially, directly or indirectly, by that Person.

Swing Line Borrowing means any Borrowing under the Swing Line Subfacility.

Swing Line Exposure means, at any time, the aggregate principal amount at such
time of the outstanding Swing Line Borrowings.

Swing Line Maturity Date means the earlier of (a) June 13, 2016 or (b) the date
of the acceleration of maturity of the Swing Line Subfacility in accordance with
Section 12.

Swing Line Note means a promissory note substantially in the form of the
attached Exhibit B, as amended, supplemented, and restated.

Swing Line Subfacility means the facility under the Facility described in
Section 2.4.

Taxes means, for any Person, taxes, assessments or other governmental charges or
levies imposed upon it, its income, or any of its properties, franchises, or
assets.

Tribunal means any (a) local, state, or federal judicial, executive, or
legislative instrumentality; (b) private arbitration board or panel having
binding authority with respect to any party to be bound thereby pursuant to a
written agreement entered into by such party; or (c) central bank.

Type means any type of Borrowing determined with respect to the applicable
interest option.

 

14



--------------------------------------------------------------------------------

UCP means the Uniform Customs and Practices for Documentary Credit (1993
version), International Chamber of Commerce Publication No. 500 (as amended or
modified from time to time).

USA Patriot Act means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as amended.

Wholly-Owned Subsidiary means a Subsidiary owned 100% by Borrower.

1.2 Number and Gender of Words. The singular includes the plural where
appropriate and vice versa, and words of any gender include each other gender
where appropriate.

1.3 Accounting Principles. Unless otherwise stated, (a) GAAP determines all
accounting and financial terms and compliance with financial covenants; (b) all
accounting principles applied in a current period must be consistent in all
material respects with those applied during the preceding comparable period,
unless the change is required by GAAP; provided however, if the Borrower wishes
to change an accounting principle that is not consistent with that applied
during the preceding comparable period, and is not required under GAAP, such
change shall not be effective unless (i) the Borrower shall have objected in
writing to determining such compliance on such basis within ten (10) days of
delivery to the Administrative Agent of the financial statements relating to
such period, or (ii) the Majority Lenders shall so object in writing within
thirty (30) days after receipt of such financial statements, in either of which
events such calculations shall be made on a basis consistent with those used in
the preparation of the latest financial statements as to which such objection
shall not have been made (which, if objection is made in respect of the first
financial statements delivered under Section 8.1 hereof, shall mean the Current
Financials); and (c) the Borrower shall deliver to the Administrative Agent at
the same time as the delivery of any annual or quarterly financial statement
under Section 8.1 hereof (i) a description in reasonable detail of any material
variation between the application of accounting principles employed in the
preparation of such statement and the application of accounting principles
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the proviso
of subparagraph (b) above and (ii) reasonable estimates of the difference
between such statements arising as a consequence thereof. Notwithstanding the
foregoing to the contrary, for changes which are required under GAAP where GAAP
does not require restatement or pro forma disclosure of the impact of the change
on prior periods, the impact of the change on prior periods will only be
disclosed if reasonably practical to estimate. Furthermore, if at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth herein, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein. If either
Borrower or Majority Lenders shall so request, Administrative Agent and Borrower
shall negotiate in good faith to amend such ratio or requirement to give effect
to such change in GAAP. If Administrative Agent and Borrower agree on such
amendment, Administrative Agent shall notify Lenders and distribute such
amendment to Lenders and unless Majority Lenders object in writing within ten
(10) Business Days of the date such notice is delivered to Lenders, such
amendment shall become effective in accordance with its terms automatically,
without any further action on the part of Borrower, Administrative Agent or
Lenders; provided that, until so amended, the Financial Statements required to
be delivered by Borrower to Administrative Agent and Lenders pursuant to
Section 8.1 hereof shall be accompanied by a reconciliation between calculations
of such ratio or requirement made before and after giving effect to such change
in GAAP.

 

15



--------------------------------------------------------------------------------

SECTION 2 COMMITMENT.

2.1 The Facility. Subject to the provisions in the Loan Papers, each Lender
severally and not jointly agrees to lend to Borrower its Pro Rata Part of one or
more Borrowings under the Facility which Borrower may borrow, repay, and
reborrow under this Agreement:

(a) Each Borrowing under the Facility must occur on a Business Day and no later
than the Business Day immediately preceding the Facility Maturity Date;

(b) Each Borrowing must be in an amount not less than (i) $1,000,000 or a
greater integral multiple of $100,000 (if an ABR Borrowing other than a Swing
Line Borrowing or an ABR Borrowing the proceeds of which are used to repay a
Swing Line Borrowing) or (ii) $2,000,000 or a greater integral multiple of
$100,000 (if a LIBOR Rate Borrowing); and

(c) When determined, (i) the Facility Commitment Usage may not exceed the
Facility Committed Sum and (ii) no Lender’s Pro Rata Part of the Facility
Commitment Usage may exceed such Lender’s Facility Committed Sum.

2.2 Borrowing Procedure. The following procedures apply to Borrowings other than
Swing Line Borrowings (see Section 2.4) and drawings under an LC (see
Section 2.3):

(a) Borrower may request a Borrowing by submitting to Administrative Agent a
Borrowing Request. The Borrowing Request must be received by Administrative
Agent no later than (i) 12:00 noon on the third Business Day preceding the
Borrowing Date for any LIBOR Rate Borrowing or (ii) 11:00 a.m. on the Borrowing
Date for any ABR Borrowing. Administrative Agent shall promptly notify each
Lender of its receipt of any Borrowing Request and its contents. A Borrowing
Request is irrevocable and binding on Borrower.

(b) By 2:00 p.m. on the applicable Borrowing Date, each Lender shall remit its
Pro Rata Part of each requested Borrowing by wire transfer to Administrative
Agent pursuant to Administrative Agent’s wire transfer instructions on
Schedule 1 (or as otherwise directed by Administrative Agent) in funds that are
available for immediate use by Administrative Agent. Subject to receipt of such
funds, Administrative Agent shall make such funds available to Borrower as
directed in the Borrowing Request (unless Administrative Agent has actual
knowledge that any applicable condition precedent has not been satisfied by
Borrower and has not been waived by Majority Lenders).

(c) Absent contrary written notice from a Lender, Administrative Agent may
assume that each Lender has made its Pro Rata Part of the requested Borrowing
available to Administrative Agent on the applicable Borrowing Date, and
Administrative Agent may, in reliance upon such assumption (but is not required
to), make available to Borrower a corresponding amount. If a Lender fails to
make its Pro Rata Part of any requested Borrowing available to Administrative
Agent on the applicable Borrowing Date, Administrative Agent may recover the
applicable amount on demand (i) from that Lender, together with interest at the
Federal Funds Effective Rate for the period commencing on the date the amount
was made available to Borrower by Administrative Agent and ending on (but
excluding) the date Administrative Agent recovers the amount from that Lender or
(ii) if that Lender fails to pay its amount upon demand, then from Borrower,
together with interest at an annual interest rate equal to the rate applicable
to the requested Borrowing for the period commencing on the Borrowing

 

16



--------------------------------------------------------------------------------

Date and ending on (but excluding) the date Administrative Agent recovers the
amount from Borrower. No Lender is responsible for the failure of any other
Lender to make its Pro Rata Part of any Borrowing.

2.3 LC Subfacility.

(a) Subject to the terms and conditions of this Agreement and applicable Law,
Administrative Agent agrees to issue LCs under the Facility upon Borrower’s
delivery of an LC Request and a duly executed LC Agreement, each of which must
be received by Administrative Agent no later than 12:00 noon on the third
Business Day before the requested LC is to be issued; provided that the LC
Exposure may not exceed $40,000,000 and the Facility Commitment Usage may not
exceed the Facility Commitment Sum. Each LC must expire no later than the
earlier (i) of five (5) days before the Facility Maturity Date and (ii) one
(1) year after such LCs issuance (provided that, LCs may, if so requested by
Borrower, be self-extending for up to one additional year with up to one hundred
twenty (120) days cancellation notice, but in no event shall the expiration
extend beyond the date contemplated by this Section 2.3(a)(i)).

(b) Immediately upon Administrative Agent’s issuance of any LC, Administrative
Agent shall be deemed to have sold and transferred to each other Lender, and
each other Lender shall be deemed irrevocably and unconditionally to have
purchased and received from Administrative Agent, without recourse or warranty,
an undivided interest and participation (to the extent of such Lender’s Pro Rata
Part of the Facility Commitment Sum) in the LC and all applicable Rights of
Administrative Agent in the LC (other than Rights to receive certain fees
provided for in Section 4.2). Administrative Agent agrees to provide a copy of
each LC to each other Lender promptly after issuance. However, Administrative
Agent’s failure to promptly send to Lenders a copy of an issued LC shall not
affect the rights and obligations of Administrative Agent and Lenders under this
Agreement.

(c) To induce Administrative Agent to issue and maintain LCs, and to induce
Lenders to participate in issued LCs, Borrower agrees to pay or reimburse
Administrative Agent (i) within one (1) Business Day after Borrower receives
notice from Administrative Agent that any draft or draw request has been
properly presented under any LC, or, if the draft or draw request is for payment
at a future date, within one (1) Business Day before the payment date specified
in the draw request, the amount paid or to be paid by Administrative Agent and
(ii) promptly, upon demand, the amount of any additional fees Administrative
Agent customarily charges for the application and issuance of an LC, for
confirming, negotiating or amending LC Agreements, for honoring drafts and draw
requests, and taking similar action in connection with letters of credit. If
Borrower does not timely pay or reimburse Administrative Agent for any drafts or
draw requests paid or to be paid, Administrative Agent shall fund Borrower’s
reimbursement obligations as an ABR Borrowing, Pro Rata among the Lenders, under
the Facility and the proceeds of the ABR Borrowing shall be advanced directly to
Administrative Agent to pay Borrower’s unpaid reimbursement obligations. If
funds cannot be advanced under the Facility for the immediately preceding
sentence to fund the reimbursement obligations as a Borrowing under the
Facility, then Borrower’s reimbursement obligation shall constitute a demand
obligation. Borrower’s reimbursement obligations shall accrue interest (x) at
the ABR plus the Applicable Margin from the date Administrative Agent pays the
applicable draft or draw request through the date Administrative Agent is paid
or reimbursed by Borrower and, (y) if funds are not advanced under the Facility,
at the Default Rate from the date Administrative Agent pays the applicable draft
or draw request through the date Administrative Agent is paid or

 

17



--------------------------------------------------------------------------------

reimbursed by Borrower. Borrower’s obligations under this Section 2.3(c) are
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment that Borrower may have at any
time against Administrative Agent or any other Person. Administrative Agent
shall promptly distribute reimbursement payments received from Borrower to all
Lenders according to their Pro Rata Part of the Facility Commitment Sum.

(d) Administrative Agent shall promptly notify Borrower of the date and amount
of any draft or draw request presented for honor under any LC (but failure to
give notice will not affect Borrower’s obligations under this Agreement).
Administrative Agent shall pay the requested amount upon presentment of a draft
or draw request unless presentment on its face does not comply with the terms of
the applicable LC. When making payment, Administrative Agent may disregard
(i) any default or potential default that exists under any other agreement and
(ii) obligations under any other agreement that have or have not been performed
by the beneficiary or any other Person (and Administrative Agent is not liable
for any of those obligations). Borrower’s reimbursement obligations to
Administrative Agent and Lenders, and each Lender’s obligations to
Administrative Agent, under this Section 2.3 are absolute and unconditional
irrespective of, and Administrative Agent is not responsible for, (1) the
validity, enforceability, sufficiency, accuracy, or genuineness of documents or
endorsements (even if they are in any respect invalid, unenforceable,
insufficient, inaccurate, fraudulent, or forged), (2) any dispute by any Company
with or any Company’s claims, setoffs, defenses, counterclaims, or other Rights
against Administrative Agent, any Lender, or any other Person, or (iii) the
occurrence of any Potential Default or Default.

(e) If Borrower fails to reimburse Administrative Agent as provided in
Section 2.3(c) and funds are not advanced under the Facility to satisfy the
reimbursement obligations, Administrative Agent shall promptly notify each
Lender of Borrower’s failure, of the date and amount paid, and of each Lender’s
Pro Rata Part of the unreimbursed amount. Each Lender shall promptly and
unconditionally make available to Administrative Agent in immediately available
funds its Pro Rata Part of the unpaid reimbursement obligation. Such funds are
due and payable to Administrative Agent before the close of business on (i) the
Business Day Administrative Agent gives notice to each Lender of Borrower’s
reimbursement failure if the notice is received by a Lender before 2:00 p.m. in
the time zone where such Lender’s office listed on Schedule 1 is located, or
(ii) on the next succeeding Business Day after the Business Day Administrative
Agent gives notice to each Lender of Borrower’s reimbursement failure, if notice
is received after 2:00 p.m. in the time zone where such Lender’s office listed
on Schedule 1 is located. All amounts payable by any Lender accrue interest at
the Federal Funds Effective Rate from the day the applicable draft or draw is
paid by Administrative Agent to (but not including) the date the amount is paid
by the Lender to Administrative Agent.

(f) Borrower acknowledges that each LC is deemed issued upon delivery to the
beneficiary or Borrower. If Borrower requests that any LC be delivered to
Borrower rather than the beneficiary, and Borrower subsequently cancels that LC,
Borrower agrees to return it to Administrative Agent together with Borrower’s
written certification that it has never been delivered to the beneficiary. If
any LC is delivered to the beneficiary under Borrower’s instructions, Borrower’s
cancellation is ineffective without Administrative Agent’s receipt of the LC and
the beneficiary’s written consent to the cancellation.

(g) Administrative Agent agrees with each Lender that it will examine all
documents with reasonable care to ascertain that each appears on its face to be
in accordance with the terms

 

18



--------------------------------------------------------------------------------

and conditions of the LC. Each Lender and Borrower agree that, in paying any
draft or draw under any LC, Administrative Agent has no responsibility to obtain
any document (other than any documents expressly required by the respective LC)
or to ascertain or inquire as to any document’s validity, enforceability,
sufficiency, accuracy, or genuineness or the authority of any Person delivering
it. Neither Administrative Agent nor its Representatives will be liable to any
Lender or any Company for any LCs use or for any beneficiary’s acts or
omissions. Any action, inaction, error, delay, or omission taken or suffered by
Administrative Agent or any of its Representatives in connection with any LC,
applicable draws, drafts, or documents, or the transmission, dispatch, or
delivery of any related message or advice, if in conformity with applicable Laws
and in accordance with the standards of care specified in the UCP, is binding
upon the Companies and Lenders. Administrative Agent is not liable to any
Company or any Lender for any action taken or omitted by Administrative Agent or
its Representative in connection with any LC in the absence of gross negligence
or willful misconduct.

(h) On the Facility Maturity Date, upon a termination under Section 2.5, during
the continuance of a Default under Section 11.3, or upon any demand by
Administrative Agent during the continuance of any other Default, Borrower shall
provide to Administrative Agent, for the benefit of Lenders, cash collateral in
an amount equal to the then-existing LC Exposure. Any cash collateral provided
by Borrower to Administrative Agent in accordance with this Section 2.3(h) shall
be deposited by Administrative Agent in an interest bearing cash collateral
account maintained with Administrative Agent at the office of Administrative
Agent and invested in obligations issued or guaranteed by the United States and,
upon the surrender of any LC, Administrative Agent shall deliver the appropriate
funds on deposit in such collateral account to Borrower together with interest
accrued on such funds.

(i) BORROWER SHALL PROTECT, INDEMNIFY, PAY, AND SAVE ADMINISTRATIVE AGENT, EACH
LENDER AND THEIR RESPECTIVE REPRESENTATIVES HARMLESS FROM AND AGAINST ANY AND
ALL CLAIMS, DEMANDS, LIABILITIES, DAMAGES, LOSSES, COSTS, CHARGES AND EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES) WHICH ANY OF THEM MAY INCUR OR BE SUBJECT
TO AS A CONSEQUENCE OF THE ISSUANCE OF ANY LC, ANY DISPUTE ABOUT IT, ANY
CANCELLATION OF ANY LC BY BORROWER, OR THE FAILURE OF ADMINISTRATIVE AGENT TO
HONOR A DRAFT OR DRAW REQUEST UNDER ANY LC AS A RESULT OF ANY ACT OR OMISSION
(WHETHER RIGHT OR WRONG) OF ANY PRESENT OR FUTURE TRIBUNAL. HOWEVER, NO PERSON
IS ENTITLED TO INDEMNITY UNDER THE FOREGOING FOR ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT. THE PROVISIONS OF AND UNDERTAKINGS AND INDEMNIFICATION SET
FORTH IN THIS PARAGRAPH SHALL SURVIVE THE SATISFACTION AND PAYMENT OF THE
OBLIGATION AND TERMINATION OF THIS AGREEMENT.

(j) Although referenced in any LC, terms of any particular agreement or other
obligation to the beneficiary are not incorporated into this Agreement in any
manner. The fees and other amounts payable with respect to each LC are as
provided in this Agreement, drafts and draws under each LC are part of the
Obligation, and the terms of this Agreement control any conflict between the
terms of this Agreement and any LC Agreement.

(k) Each of the parties hereto hereby acknowledges and agrees that the letters
of credit issued under the Existing Credit Agreement and outstanding on the
Effective Date are and

 

19



--------------------------------------------------------------------------------

shall be deemed LCs hereunder and Lenders hereby assume and are jointly and
severally obligated in all respects with respect to such letters of credit in
accordance with the terms of this Section 2.3.

2.4 Swing Line Subfacility.

(a) For the convenience of the parties, the Administrative Agent, solely for its
own account, may make any requested Borrowing of not less than $500,000 (or a
greater integral multiple of $100,000) directly to Borrower as a Swing Line
Borrowing without requiring each other Lender to fund its Pro Rata Part thereof
unless and until Section 2.4(c) is applicable. Swing Line Borrowings are subject
to the following conditions:

(i) Each Swing Line Borrowing must occur on a Business Day before the Swing Line
Maturity Date;

(ii) When determined, (x) the aggregate Swing Line Debt outstanding may not
exceed $5,000,000 and (y) the Facility Commitment Usage may not exceed the
Facility Committed Sum;

(iii) On any date when Borrowings equal to or in excess of $5,000,000 are funded
under the Facility, all or a portion of the proceeds of those Borrowings shall
be used to repay in full all indebtedness then outstanding under the Swing Line
Subfacility;

(iv) Each Swing Line Borrowing is deemed an ABR Borrowing; and

(v) Each Borrowing under the Swing Line Subfacility is available and may be
prepaid on same-day telephonic notice from Borrower to Administrative Agent, if
notice is received by Administrative Agent before 11:00 a.m.

(b) Each Swing Line Borrowing shall be repaid on the earlier of (i) the date
that is five Business Days after the making of such Swing Line Borrowing and
(ii) the Swing Line Maturity Date.

(c) If (i) any Swing Line Borrowing remains outstanding at 12:00 noon on the
Business Day immediately prior to the Business Day on which Swing Line
Borrowings are due and payable pursuant to Section 2.4(b) and by such time
Administrative Agent shall not have received a Borrowing Request from Borrower
pursuant to Section 2.2 requesting an ABR Borrowing on the following Business
Day in an amount at least equal to the aggregate principal amount of such Swing
Line Borrowings or (ii) any Swing Line Borrowing remains outstanding during the
existence of a Potential Default or a Default, Administrative Agent shall be
deemed to have received a Borrowing Request from Borrower pursuant to
Section 2.2 requesting an ABR Borrowing on such following Business Day in an
amount equal to the aggregate amount of such Swing Line Borrowings; provided
that such ABR Borrowing shall be made notwithstanding Borrower’s failure to
comply with Section 6.2. Notwithstanding the foregoing, if an ABR Borrowing
becomes legally impractical, Administrative Agent shall promptly notify each
Lender of Borrower’s failure to pay such Swing Line Borrowings and the unpaid
amount of such Swing Line Borrowings. No later than the close of business on the
date Administrative Agent gives notice (if notice is given before 12:00 noon on
any Business Day, or, if made at any other time, on the next Business Day
following the date of notice), each Lender shall irrevocably and

 

20



--------------------------------------------------------------------------------

unconditionally purchase and receive from Administrative Agent a ratable
participation in such Swing Line Borrowings and shall make available to
Administrative Agent in immediately available funds its Pro Rata Part of such
unpaid amount, together with interest from the date when its payment was due to,
but not including, the date of payment, at the Federal Funds Effective Rate. If
a Lender does not promptly pay its amount upon Administrative Agent’s demand,
and until such Lender makes the required payment, Administrative Agent is deemed
to continue to have outstanding a Swing Line Borrowing in the amount of such
Lender’s unpaid obligation. Borrower shall make each payment of all or any part
of any Swing Line Borrowing to Administrative Agent for the ratable benefit of
Administrative Agent and those Lenders who have funded their participations in
Swing Line Borrowings under this Section 2.4(c) (but all interest accruing on
Swing Line Borrowings before the funding date of any participation is payable
solely to Administrative Agent for its own account).

2.5 Termination. Without premium or penalty, and upon giving at least ten
(10) Business Days prior written and irrevocable notice to Administrative Agent,
Borrower may terminate all or part of the unused portion of the Facility
Committed Sum. Each partial termination must be in an amount of not less than
$5,000,000 or a greater integral multiple of $1,000,000, and shall be Pro Rata
among all Lenders. Once terminated in full, the Facility Committed Sum may not
be increased or reinstated.

2.6 Optional Increase in Facility Committed Sum.

(a) At any time prior to the Facility Maturity Date, Borrower may, by notice to
Administrative Agent (which shall promptly notify Lenders) request an increase
the Facility Committed Sum. Such notice shall set forth the requested amount of
the increase in the Facility Committed Sum and the date on which such increase
is to become effective (which shall be not fewer than twenty days after the date
of such notice), and shall offer each Lender the opportunity to increase its
Committed Sum. Each Lender shall, by notice to Borrower and Administrative Agent
given not more than ten Business Days after the date of Borrower’s notice,
either agree to increase its Committed Sum or decline to increase its Committed
Sum (and any Lender that does not deliver such a notice within such period of
ten Business Days shall be deemed to have declined to increase its Committed
Sum). In the event that Lenders agree to increase their Committed Sums by an
aggregate amount equal to or greater than the increase in the Facility Committed
Sum requested by Borrower, then the increase will be allocated among Lenders in
accordance with their Pro Rata Parts, based on the Facility Commitment Sum on
the date of Borrower’s notice of the requested increase in the Facility
Committed Sum. In the event that, on the tenth Business Day after Borrower shall
have delivered a notice pursuant to the first sentence of this paragraph,
Lenders shall have agreed pursuant to the preceding sentence to increase their
Committed Sums by an aggregate amount less than the increase in the Facility
Committed Sum requested by Borrower, Borrower shall have the right to agree with
one or more existing Lenders that such Lender’s or Lenders’ Committed Sums shall
be increased, or to designate one or more financial institutions not theretofore
a Lender to become a Lender (such designation to be effective only with the
prior written consent of Administrative Agent, which consent will not be
unreasonably withheld or delayed). Upon execution and delivery by the Borrower
and such Lender or other financial institution of an instrument in form
reasonably satisfactory to Administrative Agent, such existing Lender shall have
a Committed Sum as therein set forth or such other financial institution shall
become a Lender with a Committed Sum as therein set forth and all the rights and
obligations of a Lender with a Committed Sum hereunder; provided that:

 

21



--------------------------------------------------------------------------------

(i) no Event of Default shall have occurred and be continuing or result
therefrom;

(ii) the aggregate amount of all increases on the Facility Committed Sum
pursuant to this Section 2.6(a) shall not exceed $75,000,000;

(iii) the Committed Sum of each such other financial institution shall be not
less than $15,000,000; and

(iv) immediately after such increase is made, the Facility Committed Sum shall
not exceed $250,000,000.

(b) Upon any increase in the Facility Committed Sum pursuant to Section 2.6(a),
Lenders shall on the effective date of such increase, at the direction of
Administrative Agent, make appropriate adjustments among themselves in order to
ensure that the amount (and Type) of the Borrowings outstanding to Borrower from
each Lender under the Credit Agreement (as of the effective date of such
increase) are proportionate to Lenders’ respective Pro Rata Part, after giving
effect to any increase of the Committed Sum of any Lender and to any Committed
Sum of any additional financial institution.

SECTION 3 TERMS OF PAYMENT.

3.1 Notes and Payments.

(a) Notes.

(i) The Principal Debt shall be evidenced by the Facility Notes, one payable to
each Lender in the stated principal amount of its Committed Sum for the
Facility.

(ii) Principal Debt under the Swing Line Subfacility shall be evidenced by a
Swing Line Note payable to the Administrative Agent in the stated principal
amount of $5,000,000.

(b) Payments Generally. Borrower must make each payment and prepayment on the
Obligation, without offset, counterclaim, or deduction, to Administrative
Agent’s principal office in Boston, Massachusetts, in funds that will be
available for immediate use by Administrative Agent by 12:00 noon on the day
due. Payments received after such time shall be deemed received on the next
Business Day. Administrative Agent shall pay to each Lender any payment to which
that Lender is entitled on the same day Administrative Agent receives the funds
from Borrower if Administrative Agent receives the payment or prepayment before
12:00 noon, and otherwise before 12:00 noon on the following Business Day. If
and to the extent that Administrative Agent does not make payments to Lenders
when due, unpaid amounts shall accrue interest at the Federal Funds Effective
Rate from the due date until (but not including) the payment date.

3.2 Interest and Principal Payments.

(a) Interest Payments. Accrued interest on each LIBOR Rate Borrowing is due and
payable on the last day of its respective Interest Period. If any Interest
Period with respect to a LIBOR Rate Borrowing is a period greater than three
(3) months, then accrued interest is also due

 

22



--------------------------------------------------------------------------------

and payable on the date three (3) months after the commencement of the Interest
Period. Accrued interest on each ABR Borrowing is due and payable on each
March 31, June 30, September 30 and December 31 of each year during the term
hereof and on the Facility Maturity Date.

(b) Principal Payments. The Principal Debt is due and payable on the Facility
Maturity Date.

(c) Mandatory Prepayments of Proceeds. The following amounts shall be applied to
prepay the Principal Debt:

(i) 100% of the net proceeds of any sale or issuance of equity of the Borrower,
except (A) as provided in clause (iii) below or for Securities issued pursuant
to employee stock options or similar plans and (B) for the issuance of equity
securities as consideration for acquisitions permitted by Section 9.8;

(ii) 100% of the net proceeds of any sale or other disposition by the Borrower
or any of its subsidiaries of any assets (except for sales permitted under
Section 9.10) in excess of $35,000,000 in the aggregate from the Closing Date to
the date of such sale or other disposition;

(iii) 100% of the first $25,000,000 of net proceeds resulting from the issuance
by Borrower of convertible preferred securities or subordinated debt, and 75% of
the net proceeds of any subordinated debt issued thereafter, shall be applied to
the prepayment of Principal Debt, each in accordance with this Section 3.2(c).

(d) Mandatory Prepayment. If (i) the Facility Commitment Usage ever exceeds the
Facility Committed Sum or (ii) Borrower’s property becomes the subject of a
casualty or condemnation, the proceeds of which exceed $1,000,000 in the
aggregate, then Borrower shall prepay (1) the Principal Debt under the Facility
in at least the amount of the excess described in (i) above, (2) the Principal
Debt under the Facility by the amount of proceeds of sales described in
Section 3.2(c)(ii) above, and (3) the Principal Debt under the Facility by the
amount of proceeds of casualty or condemnation described in (ii) above, together
with (x) all accrued and unpaid interest on the principal amount so prepaid and
(y) any resulting Funding Loss; provided, however, that Borrower shall not be
required to make any prepayment required by this Section 3.2(d) until the last
day of the Interest Period with respect to such Principal Debt so long as an
amount equal to such prepayment is deposited by Borrower in a cash collateral
account with Administrative Agent to be held in such account on terms reasonably
satisfactory to Administrative Agent.

(e) Voluntary Prepayment. Borrower may voluntarily repay or prepay all or any
part of the Principal Debt at any time without premium or penalty, subject to
the following conditions:

(i) Administrative Agent must receive Borrower’s written payment notice by
(A) 12:00 noon on the third Business Day preceding the date of payment of a
LIBOR Rate Borrowing and (B) 11:00 a.m. on the date of payment of an ABR
Borrowing which shall specify the payment date, the facility or the subfacility
under this Agreement being paid and the Type and amount of the Borrowing(s) to
be paid, and which shall constitute an irrevocable and binding obligation of
Borrower to make a repayment or prepayment on the designated date;

 

23



--------------------------------------------------------------------------------

(ii) each partial repayment or prepayment must be in a minimum amount of at
least $2,000,000 or a greater integral multiple of $100,000 (if a LIBOR Rate
Borrowing), or $1,000,000 or a greater integral multiple of $100,000 (if an ABR
Borrowing other than under the Swing Line Subfacility) or $500,000 or a greater
multiple (if a Borrowing under the Swing Line Subfacility);

(iii) all accrued interest on the portion of the Obligation being prepaid must
also be paid in full on the date of payment; and

(iv) Borrower shall pay any related Funding Loss upon demand.

3.3 Interest Options.

(a) Except as specifically otherwise provided, Borrowings bear interest at an
annual rate equal to the lesser of (i) the ABR plus the Applicable Margin or the
LIBOR Rate plus the Applicable Margin (in each case as designated or deemed
designated by Borrower and, in the case of LIBOR Rate Borrowings, for the
Interest Period designated by Borrower), as the case may be, and (ii) the
Maximum Rate. Each change in the ABR and Maximum Rate is effective, without
notice to Borrower or any other Person, upon the effective date of change.

(b) Notwithstanding any contrary provision hereof, if a Default has occurred and
is continuing and Administrative Agent, at the request of Majority Lenders, so
notifies Borrower, then, so long as a Default is continuing, (i) no outstanding
Borrowing may be made as, converted to or continued as a LIBOR Rate Borrowing
and (ii) unless repaid, each LIBOR Rate Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

3.4 Quotation of Rates. A Responsible Officer of Borrower may call
Administrative Agent before delivering a Borrowing Request to receive an
indication of the interest rates then in effect, but the indicated rates do not
bind Administrative Agent or Lenders or affect the interest rate that is
actually in effect when Borrower delivers its Borrowing Request or on the
Borrowing Date.

3.5 Default Rate. If permitted by Law, all past-due Principal Debt, Borrower’s
past-due payment and reimbursement obligations in connection with LCs, and
past-due interest accruing on any of the foregoing, bears interest from the date
due (stated or by acceleration) at the Default Rate until paid, regardless
whether payment is made before or after entry of a judgment.

3.6 Interest Recapture. If the designated interest rate applicable to any
Borrowing exceeds the Maximum Rate, the interest rate on that Borrowing is
limited to the Maximum Rate, but, to the extent permitted by applicable Laws,
any subsequent reductions in the designated rate shall not reduce the interest
rate thereon below the Maximum Rate until the total amount of accrued interest
equals the amount of interest that would have accrued if that designated rate
had always been in effect. If at maturity (stated or by acceleration), or at
final payment of the Notes, the total interest paid or accrued is less than the
interest that would have accrued if the designated rates had always been in
effect, then, at that time and to the extent permitted by applicable Law,
Borrower shall pay an amount equal to the difference between (a) the lesser of
the amount of interest that would have accrued if the designated rates had
always been in effect and the amount of interest that would have accrued if the
Maximum Rate had always been in effect, and (b) the amount of interest actually
paid or accrued on the Notes.

 

24



--------------------------------------------------------------------------------

3.7 Interest Calculations.

(a) Interest hereunder shall be calculated on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). All
interest rate determinations and calculations by Administrative Agent are
conclusive and binding absent manifest error.

(b) The provisions of this Agreement relating to calculation of the ABR and
LIBOR Rates are included only for the purpose of determining the rate of
interest or other amounts to be paid under this Agreement that are based upon
those rates.

3.8 Maximum Rate. Regardless of any provision contained in any Loan Paper or any
document related thereto, it is the intent of the parties to this Agreement that
neither Administrative Agent nor any Lender contract for, charge, take, reserve,
receive, or apply as interest on all or any part of the Obligation any amount in
excess of the Maximum Rate or the Maximum Amount or receive any unearned
interest in violation of any applicable Law, and, if Lenders ever do so, then
any excess shall be treated as a partial repayment or prepayment of principal
and any remaining excess shall be refunded to Borrower. In determining if the
interest paid or payable exceeds the Maximum Rate, Borrower and Lenders shall,
to the maximum extent permitted under applicable Law, (a) treat all Borrowings
as but a single extension of credit (and Lenders and Borrower agree that is the
case and that provision in this Agreement for multiple Borrowings is for
convenience only); (b) characterize any nonprincipal payment as an expense, fee
or premium rather than as interest; (c) exclude voluntary repayments or
prepayments and their effects; and (d) amortize, prorate, allocate, and spread
the total amount of interest throughout the entire contemplated term of the
Obligation. However, if the Obligation is paid in full before the end of its
full contemplated term, and if the interest received for its actual period of
existence exceeds the Maximum Amount, Lenders shall refund any excess (and
Lenders may not, to the extent permitted by Law, be subject to any penalties
provided by any Laws for contracting for, charging, taking, reserving, or
receiving interest in excess of the Maximum Amount).

3.9 Interest Periods. When Borrower requests any LIBOR Rate Borrowing, Borrower
may elect the applicable interest period (each an “Interest Period”), which may
be, at Borrower’s option, one (1), two (2), three (3), or six (6) months for
LIBOR Rate Borrowings, subject to the following conditions: (a) the initial
Interest Period for a LIBOR Rate Borrowing commences on the applicable Borrowing
Date or conversion date, and each subsequent Interest Period applicable to any
Borrowing commences on the day when the next preceding applicable Interest
Period expires; (b) if any Interest Period for a LIBOR Rate Borrowing begins on
a day for which there exists no numerically corresponding Business Day in the
calendar month at the end of the Interest Period (“Ending Calendar Month”), then
the Interest Period ends on the next succeeding Business Day of the Ending
Calendar Month, unless there is no succeeding Business Day in the Ending
Calendar Month in which case the Interest Period ends on the next preceding
Business Day of the Ending Calendar Month; (c) no Interest Period for any
portion of Principal Debt may extend beyond the scheduled repayment date for
that portion of Principal Debt; and (d) there may not be in effect at any one
time more than six (6) Interest Periods under the Facility.

3.10 Conversions. Subject to Section 3.3(b), Borrower may (a) on the last day of
the applicable Interest Period convert all or part of a LIBOR Rate Borrowing to
an ABR Borrowing; (b) at any time convert all or part of an ABR Borrowing to a
LIBOR Rate Borrowing; and (c) elect a new Interest Period for a LIBOR Rate
Borrowing. Any such conversion is subject to the dollar limits and

 

25



--------------------------------------------------------------------------------

denominations of Section 2.1 and may be accomplished by delivering a Conversion
Request to Administrative Agent no later than (i) 12:00 noon on the third
Business Day before the conversion date for conversion to a LIBOR Rate Borrowing
and the last day of the Interest Period, for the election of a new Interest
Period, and (ii) 11:00 a.m. on the last day of the Interest Period for
conversion to an ABR Borrowing. Absent Borrower’s notice of conversion or
election of a new Interest Period, a LIBOR Rate Borrowing shall be converted to
an ABR Borrowing when the applicable Interest Period expires.

3.11 Order of Application.

(a) If no Default or Potential Default exists, any payment shall be applied to
the Obligation in the order and manner as provided in this Agreement.

(b) If a Default or Potential Default exists, any payment (including proceeds
from the exercise of any Rights) shall be applied in the following order: (i) to
all fees and expenses for which Administrative Agent or Lenders have not been
paid or reimbursed in accordance with the Loan Papers (and if such payment is
less than all unpaid or unreimbursed fees and expenses, then the payment shall
be paid against unpaid and unreimbursed fees and expenses in the order of
incurrence or due date); (ii) to accrued interest on the Principal Debt;
(iii) to the Principal of Debt outstanding under the Swing Line Subfacility;
(iv) to any LC reimbursement obligations that are due and payable and that
remain unfunded by any Borrowing under the Facility; (v) to the Principal Debt,
(vi) as a deposit with Administrative Agent, for the benefit of Lenders, as
security for and payment of any subsequent LC reimbursement obligations;
(vii) ratably to Hedging Obligations and obligations of Borrower or any Company
to any Lender in respect of treasury management services or other banking
services; and (ix) the balance, if any, after the Obligation, Hedging
Obligations and such other obligations have been indefeasibly paid in full, to
Borrower or as otherwise required by Law.

3.12 Sharing of Payments, Etc. If any Lender obtains any amount (whether
voluntary, involuntary or otherwise, including, without limitation, as a result
of exercising its Rights under Section 3.13) that exceeds its combined Pro Rata
Part of the Facility Commitment Usage, then that Lender shall purchase from the
other Lenders participations that will cause the purchasing Lender to share the
excess amount ratably with each other Lender. If all or any portion of any
excess amount is subsequently recovered from the purchasing Lender, then the
purchase shall be rescinded and the purchase price restored to the extent of the
recovery. Borrower agrees that any Lender purchasing a participation from
another Lender under this section may, to the fullest extent permitted by Law,
exercise all of its Rights of payment (including the Right of offset) with
respect to that participation as fully as if that Lender were the direct
creditor of Borrower in the amount of that participation.

3.13 Offset. If a Default exists, each Lender is entitled, but is not obligated,
to exercise (for the benefit of all Lenders in accordance with Section 3.12) the
Rights of offset and banker’s Lien against each and every account and other
property, or any interest therein, that any Company may now or hereafter have
with, or which is now or hereafter in the possession of, that Lender to the
extent of the full amount of the Obligation owed to it.

3.14 Booking Borrowings. To the extent permitted by Law, any Lender may make,
carry, or transfer its Borrowings at, to, or for the account of any of its
branch offices or the office of any of its Affiliates. However, no Affiliate is
entitled to receive any greater payment under Section 3.16 than the transferor
Lender would have been entitled to receive with respect to those Borrowings.

 

26



--------------------------------------------------------------------------------

3.15 Basis Unavailable or Inadequate for LIBOR. If, on or before any date when
LIBOR Rate is to be determined for a Borrowing, Administrative Agent, or any
Lender determines (and Majority Lenders agree with that determination) that the
basis for determining the applicable rate is not available or that the resulting
rate does not accurately reflect the cost to Lenders of making or converting
Borrowings at that rate for the applicable Interest Period, then Administrative
Agent shall promptly notify Borrower and Lenders of that determination (which is
conclusive and binding on Borrower absent manifest error) and the applicable
Borrowing shall bear interest at the sum of the ABR plus the Applicable Margin.
Until Administrative Agent notifies Borrower that those circumstances no longer
exist, Lenders’ commitments under this Agreement to make, or to convert to,
LIBOR Rate Borrowings (as the case may be) will be suspended.

3.16 Additional Costs.

With respect to any Law, requirement, request, directive, or change affecting
banking institutions generally:

(a) With respect to any LIBOR Rate Borrowing or ABR Borrowing, if (i) any Change
in Law imposes, modifies, or deems applicable (or if compliance by any Lender
therewith results in) any requirement that any reserves (including, without
limitation, any marginal, emergency, supplemental, or special reserves) be
maintained or increased, and (ii) those reserves reduce any sums receivable by
that Lender under this Agreement or increase the costs incurred by that Lender
in advancing or maintaining any portion of any LIBOR Rate Borrowing, or ABR
Borrowing, then (unless the effect is already reflected in the rate of interest
then applicable under this Agreement) that Lender (through Administrative Agent)
shall deliver to Borrower a certificate setting forth in reasonable detail the
basis and calculation of the amount necessary to compensate it for its reduction
or increase (which certificate is conclusive and binding absent manifest error),
and Borrower shall promptly pay that amount to that Lender upon demand. The
provisions of and undertakings and indemnification set forth in this paragraph
shall survive the satisfaction and payment of the Obligation and termination of
this Agreement.

(b) With respect to any Borrowing or LC, if any Change in Law regarding capital
adequacy (or compliance by Administrative Agent (as issuer of LCs) or any Lender
therewith), reduces the rate of return on the capital of Administrative Agent
(as issuer of LCs) or such Lender, or the holding company of Administrative
Agent or such Lender, as a consequence of its obligations under this Agreement
to a level below that which it otherwise could have achieved (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by it to be material (and it may, in determining the amount, use reasonable
assumptions and allocations of costs and expenses and use any reasonable
averaging or attribution method), then (unless the effect is already reflected
in the rate of interest then applicable under this Agreement) Administrative
Agent or that Lender (through Administrative Agent) shall notify Borrower and
deliver to Borrower a certificate setting forth in reasonable detail the
calculation of the amount necessary to compensate it (which certificate is
conclusive and binding absent manifest error), and Borrower shall promptly pay
that amount to Administrative Agent or that Lender upon demand. The provisions
of and undertakings and indemnification set forth in this paragraph shall
survive the satisfaction and payment of the Obligation and termination of this
Agreement.

(c) Any Taxes payable by Administrative Agent or any Lender or ruled (by a
Tribunal) payable by Administrative Agent or any Lender in respect of this
Agreement or any other Loan Paper shall, if permitted by Law, be paid by
Borrower, together with interest and

 

27



--------------------------------------------------------------------------------

penalties, if any (except for (i)(1) Taxes imposed on or measured by the net
income of Administrative Agent or that Lender (2) franchise or similar taxes of
the Administrative Agent or that Lender and (3) amounts requested to be withheld
for Taxes pursuant to the last sentence of Section 3.19 and (ii) interest and
penalties incurred as a result of the gross negligence or willful misconduct of
Administrative Agent or any Lender). Administrative Agent or that Lender
(through Administrative Agent) shall notify Borrower and deliver to Borrower a
certificate setting forth in reasonable detail the basis and calculation of the
amount of payable Taxes, which certificate is conclusive and binding (absent
manifest error), and Borrower shall promptly pay that amount to Administrative
Agent for its account or the account of that Lender, as the case may be. If
Administrative Agent or that Lender subsequently receives a refund of the Taxes
paid to it by Borrower, then the recipient shall promptly pay the refund to
Borrower.

3.17 Change in Laws. If any Change in Law makes it unlawful for any Lender to
make or maintain any Borrowing based on the LIBOR Rate Borrowings, then that
Lender shall promptly notify Borrower and Administrative Agent, and (a) as to
undisbursed funds, that requested Borrowing shall be made as an ABR Borrowing
subject to the higher of the Prime Rate and the Federal Funds Effective Rate
plus 1%, and (b), as to any outstanding Borrowing, (i) if maintaining the
Borrowing until the last day of the applicable Interest Period is unlawful, the
Borrowing shall be converted to an ABR Borrowing as of the date of notice, and
Borrower shall pay any related Funding Loss, or (ii) if not prohibited by Law,
the Borrowing shall be converted to an ABR Borrowing as of the last day of the
applicable Interest Period, or (iii) if any conversion will not resolve the
unlawfulness, Borrower shall promptly prepay the Borrowing, without penalty,
together with any related Funding Loss.

3.18 Funding Loss. BORROWER AGREES TO INDEMNIFY EACH LENDER AGAINST, AND PAY TO
IT UPON DEMAND, ANY FUNDING LOSS OF THAT LENDER. When any Lender demands that
Borrower pay any Funding Loss, that Lender shall deliver to Borrower and
Administrative Agent a certificate setting forth in reasonable detail the basis
for imposing Funding Loss and the calculation of the amount, which calculation
is conclusive and binding absent manifest error. The provisions of and
undertakings and indemnification set forth in this paragraph shall survive the
satisfaction and payment of the Obligation and termination of this Agreement.

3.19 Foreign Lenders.

(a) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to
Administrative Agent, prior to the receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Non-U.S. Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Non-U.S. Lender
by Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Non-U.S. Lender by Borrower
pursuant to this Agreement) or such other evidence satisfactory to
Administrative Agent that such Non-U.S. Lender is entitled to an exemption from,
or reduction of, United States withholding tax, including any exemption pursuant
to Section 881(c) of the Code. Thereafter and from time to time, each such
Non-U.S. Lender shall (i) upon the written request of Administrative Agent
promptly submit to Administrative Agent such additional duly completed and
signed copies of one of such forms (or such successor forms as shall be adopted
from time to time by the relevant United States taxing authorities) as may then
be available under the then current United States laws and regulations to avoid,
or such evidence as is satisfactory to Administrative Agent of any available
exemption

 

28



--------------------------------------------------------------------------------

from or reduction of, United States withholding taxes in respect of all payments
to be made to such Non-U.S. Lender by Borrower pursuant to this Agreement and
(ii) promptly notify Administrative Agent of any change in circumstance which
would modify or render invalid any claimed exemption or reduction. Each Non-U.S.
Lender, to the extent it does not act or ceases to act for its own account with
respect to any portion of any sums paid or payable to such Lender under any of
the Loan Papers (for example, in the case of a participation by such Lender),
shall deliver to Administrative Agent on the date when such Non-U.S. Lender
ceases to act for its own account with respect to any portion of any such sums
paid or payable, and at such other times as may be necessary in the
determination of Administrative Agent (in the reasonable exercise of its
discretion), (A) two duly signed completed copies of the forms or statements
required to be provided by such Lender as set forth above, to establish the
portion of any such sums paid or payable with respect to which such Lender acts
for its own account that is not subject to U.S. withholding tax, and (B) two
duly signed completed copies of IRS Form W-8IMY (or any successor thereto),
together with any information such Lender chooses to transmit with such form,
and any other certificate or statement of exemption required under the Code, to
establish that such Lender is not acting for its own account with respect to a
portion of any sums payable to such Lender. Borrower shall not be required to
pay any additional amount to any Non-U.S. Lender under this Section 3.19(a)
(i) with respect to any Taxes required to be deducted or withheld on the basis
of the information, certificates or statements of exemption such Lender
transmits with an IRS Form W-8IMY pursuant to this Section 3.19(a) or (ii) if
such Lender shall have failed to satisfy the provisions of this Section 3.19(a)
on the date such Lender became a Lender or ceases to act for its own account
with respect to any payment under any of the Loan Papers. Nothing in this
Section 3.19(a) shall relieve Borrower of its obligation to pay any amounts due
pursuant to this Section 3.19 in the event that, as a result of any change in
any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof, such Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender or other Person for
the account of which such Lender receives any sums payable under any of the Loan
Papers is not subject to withholding or is subject to withholding at a reduced
rate. Administrative Agent may, without reduction, withhold any Taxes required
to be deducted and withheld from any payment under any of the Loan Papers with
respect to which Borrower is not required to pay additional amounts under this
Section 3.19(a).

(b) If a payment made to any Lender hereunder would be subject to U.S. federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Borrower and Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower or Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.

3.20 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

29



--------------------------------------------------------------------------------

(a) fees under Section 4.3 shall cease to accrue on that portion of such
Defaulting Lender’s Committed Sum that remains unfunded or which has not been
included in any LC Exposure;

(b) the Committed Sum and Commitment Usage of such Defaulting Lender shall not
be included in determining whether all Lenders or Majority Lenders have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 14.10), provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which adversely
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender.

(c) if any LC Exposure or Swing Line Exposure exists at the time a Lender
becomes a Defaulting Lender then:

(i) all or any part of the contingent obligations of Lenders in respect of such
LC Exposure and Swing Line Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the sum of all non-Defaulting Lenders Credit
Exposures plus such Defaulting Lender’s LC Exposure and Swing Line Exposure does
not exceed the total of all non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall, within one (1) Business Day following
notice by Administrative Agent, (A) prepay the Swing Line Borrowings and
(B) cash collateralize such Defaulting Lender’s Pro Rata Part of the LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in a manner satisfactory to Administrative Agent for so long as such LC Exposure
is outstanding;

(iii) if Borrower cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to this Section 3.20(c), Borrower shall not be required to pay
any fees to such Defaulting Lender pursuant to Section 4.2 with respect to such
cash collateralized portion of the Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 3.20(c), then the fees payable to the Lenders pursuant to
Section 4.2 shall be adjusted in accordance with such non-Defaulting Lenders’
Pro Rata Part of the Facility Committed Sum; and

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 3.20(c), then, without prejudice to any
rights or remedies of Administrative Agent or any Lender hereunder, all fees
payable to Lenders pursuant to Section 4.2 with respect to such Defaulting
Lender’s LC Exposure that is neither cash collateralized nor reallocated shall
be payable to Administrative Agent until such LC Exposure is fully cash
collateralized and/or reallocated;

(d) so long as any Lender is a Defaulting Lender, Administrative Agent shall not
be (i) required to fund any Swing Line Borrowing or (ii) required to issue,
amend, renew, increase or extend any LC unless it is satisfied, it its sole
discretion, that the related exposure will be 100%

 

30



--------------------------------------------------------------------------------

covered by the Committed Sums of the non-Defaulting Lenders and/or cash
collateral will be provided by Borrower in accordance with Section 3.20(c), and
participating interests in any such newly issued, amended, renewed, increased or
extended LC or newly made Swing Line Borrowing shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 3.20(c)(i) (and
Defaulting Lenders shall not participate therein); and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise) shall, in lieu of being distributed
to such Defaulting Lender, be retained by Administrative Agent in a segregated
account and subject to any applicable requirements of law, be applied (i) first,
to the payment of any amounts owing by such Defaulting Lender to Administrative
Agent hereunder, (ii) second, to the funding of cash collateralization of any
participating interest in any LC in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by Administrative Agent, (iii) third, if so determined by Administrative Agent
and Borrower, held in such account as cash collateral for future funding
obligations of any Defaulting Lender under this Agreement, (iv) fourth, pro
rata, to the payment of any amounts owing to Borrower or Lenders as a result of
any judgment of a court of competent jurisdiction obtained by Borrower or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement and (v) fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction, provided
that if such payment is (x) a prepayment of the principal amount of any
Borrowing and (y) made at a time when the conditions set forth in Section 6.2
are satisfied, such payment shall be applied solely to prepay the Borrowings of
all non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Borrowings of any Defaulting Lender.

In the event that Administrative Agent and Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date the LC Exposure and Swing Line
Exposure of Lenders shall be readjusted to reflect the inclusion of such
Lender’s Committed Sum and on such date such Lender shall purchase at par such
of the Borrowings of the other Lenders as Administrative Agent shall determine
may be necessary in order for such Lender to hold such Borrowings in accordance
with its Pro Rata Part. Except as expressly modified by this Section 3.20, the
performance by Borrower under any Loan Paper shall not be excused or otherwise
modified as a result of this Section 3.20.

3.21 Assignment of Committed Sums Under Certain Circumstances. In the event that
any Lender becomes a Defaulting Lender, Borrower shall have the right, at its
own expense, upon notice to such Lender and Administrative Agent to require such
Lender to transfer and assign without recourse (in accordance with and subject
to the restrictions contained in Section 14.12) all its interest, rights and
obligations under this Agreement to one or more other financial institutions
acceptable to Borrower (unless an Event of Default has occurred and is
continuing) and Administrative Agent (which in each case shall not be
unreasonably withheld), which shall assume such obligations; provided that
(i) no such assignment shall conflict with any law, rule or regulation or order
of any Tribunal and (ii) Borrower or the assignee or assignees, as the case may
be, shall pay to each affected Lender in immediately available funds on the date
of such assignment the principal of and interest accrued to the date of payment
on the Borrowings made by it hereunder and all other amounts accrued for its
account or owed to it hereunder. Upon receipt by the applicable Lender of all
amounts required to be paid to such Lender pursuant to this Section 3.21,
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment Agreement on behalf of such Lender, and any such
Assignment Agreement so executed by Administrative Agent and the assignee shall
be effective for purposes of this Section 3.21 and Section 14.12. A Lender shall
not be required to make any such assignment if, prior to Administrative Agent’s

 

31



--------------------------------------------------------------------------------

approval of such assignment, the circumstances entitling Borrower to require
such assignment cease to apply.

SECTION 4 FEES.

4.1 Treatment of Fees. The fees described in this Section 4 are calculated on
the basis of actual number of days (including the first day but excluding the
last day) elapsed, but computed as if each calendar year consisted of three
hundred sixty (360) days, unless computation would result in an interest rate in
excess of the Maximum Rate in which event the computation is made on the basis
of a year of 365 or 366 days, as the case may be. The fees described in this
Section 4 are in all events subject to the provisions of Section 3.8 of this
Agreement.

4.2 LC Fees. As a condition to the issuance or extension of a LC, Borrower shall
pay to Administrative Agent (and such payment shall accompany each LC Request) a
fee equal to (a) one-eighth of one percent (0.125%) multiplied by (b) the face
amount of the LC, payable quarterly in arrears on
March 31, June 30, September 30 and December 31 of each year, and on the
Facility Maturity Date. Borrower shall also pay a commission on all outstanding
LCs at a per annum rate equal to the Applicable Margin with respect to LIBOR
Rate Borrowings on the face amount of each LC. Such commission shall be payable
quarterly in arrears to Administrative Agent for ratable distribution among the
Lenders participating in the Facility. Borrower also agrees to pay on demand and
solely for the account of Administrative Agent, any and all additional customary
LC fees including those relating to administering, issuing, confirming,
negotiating or amending LCs.

4.3 Facility Commitment Fee. Borrower shall pay to Administrative Agent for the
account of each Lender a commitment fee (“Commitment Fee”), payable as it
accrues on each March 31, June 30, September 30, and December 31, and on the
Facility Maturity Date, equal to the Applicable Margin times the amount by which
(a) such Lender’s Facility Committed Sum exceeds (b) such Lender’s average daily
Facility Commitment Usage, in each case during the calendar quarter ending on
such date. If there is any change in the Applicable Margin during any quarter,
the average daily amount shall be computed and multiplied by the Applicable
Margin separately for each period that such Applicable Margin was in effect
during such quarter.

4.4 Other Fees. Borrower shall pay to Administrative Agent, Lenders, and
Arrangers, for their own account, fees and other amounts payable in the amounts
and at the times separately agreed upon between Borrower and such Persons in
connection with the transactions contemplated hereby.

SECTION 5 SECURITY.

5.1 Collateral. Full and complete payment of the Obligation is secured by all of
the property (together with proceeds thereof and any additional collateral ever
furnished under Section 5.2, the “Collateral”) described in the following
Security Documents: a security agreement in respect of all accounts receivable,
equipment (except as otherwise provided pursuant to the terms of such security
agreement), fixtures, inventory, escrow accounts and other personal property of
the Borrower, a pledge agreement executed by the Borrower of all owned capital
stock of any Subsidiary, provided that the pledge as respects the capital stock
of a foreign Subsidiary shall be limited to sixty-five percent (65%) of such
Subsidiary’s capital stock, and a negative pledge agreement of the Borrower not
to encumber any tangible personal property or real property, whether owned or
leased, with any Liens other than as agreed to by Administrative Agent and
Permitted Liens.

 

32



--------------------------------------------------------------------------------

5.2 Reaffirmation of Existing Security Documents.

(a) Borrower hereby (i) reaffirms all of its agreements and obligations under
the Existing Security Documents, (ii) reaffirms that all Obligations of Borrower
under or in connection with this Agreement are “Obligations” as that term is
defined in each of the Existing Security Documents and (iii) reaffirms that all
Obligations are and shall continue to be secured by the Existing Security
Documents, which remain in full force and effect and are hereby ratified and
confirmed.

(b) Borrower and each Guarantor shall execute and deliver amendments to the
Existing Security Documents and the schedules thereto (each if form and
substance satisfactory to Administrative Agent) to the extent necessary to give
effect to this Section 5.2.

5.3 Additional Security and Guaranties. Administrative Agent may, without notice
or demand and without affecting any Person’s obligations under the Loan Papers,
from time to time (a) receive and hold additional collateral from any Person for
the payment of all or any part of the Obligation and, subject to
Section 14.10(b), exchange, enforce or release all or any part of that
collateral and (b) accept and hold any endorsement or guaranty of payment of all
or any part of the Obligation and, subject to Section 14.10(b), release any
endorser or guarantor, or any Person who has given any other security for the
payment of all or any part of the Obligation, or any other Person in any way
obligated to pay all or any part of the Obligation.

5.4 Financing Statements. Borrower will file, or cause to be filed, financing
statements and will execute, or cause to be executed, stock powers and other
writings in the form and content reasonably required by Administrative Agent,
and Borrower will pay all costs of filing any financing, continuation or
termination statements, or other action taken by Administrative Agent relating
to the Collateral, including, without limitation, costs and expenses of any Lien
search reasonably required by Administrative Agent.

SECTION 6 CONDITIONS PRECEDENT.

6.1 Initial Borrowing. Lenders will not be obligated to fund the initial
Borrowing unless Administrative Agent has timely received (a) a Borrowing
Request and (b) all of the items described on the attached Schedule 6.

6.2 All Borrowings or LCs. In addition, Lenders will not be obligated to fund
(as opposed to continue or convert) any Borrowing, and Administrative Agent will
not be obligated to issue any LC, as the case may be, unless on the applicable
Borrowing Date, issue date, or creation date (and after giving effect to the
requested Borrowing or LC), as the case may be: (a) Administrative Agent shall
have timely received a Borrowing Request or LC Request (together with the
applicable duly executed LC Agreement), as the case may be; (b) Administrative
Agent shall have received any applicable LC fee; (c) all of the representations
and warranties of the Borrower in the Loan Papers are true and correct in all
material respects (unless they speak to a specific date or are based on facts
which have changed by transactions contemplated or permitted by this Agreement);
(d) no Default or Potential Default exists; and (e) the funding of the Borrowing
or issuance of the LC, as the case may be, is permitted by Law. Upon
Administrative Agent’s request, Borrower shall deliver to Administrative Agent
evidence substantiating any of the matters in the Loan Papers that are necessary
to enable Borrower to qualify for the Borrowing or LC, as the case may be.

 

33



--------------------------------------------------------------------------------

6.3 Materiality of Conditions. Each condition precedent in this Agreement
(including, without limitation, those on the attached Schedule 6) is material to
the transactions contemplated by this Agreement, and time is of the essence with
respect to each condition precedent.

6.4 Waiver. Subject to the prior approval of Majority Lenders, Lenders may fund
any Borrowing, and Administrative Agent may issue any LC, without all conditions
being satisfied, but, to the extent permitted by Law, that funding and issuance
shall not be deemed to be a waiver of the requirement that each condition
precedent be satisfied as a prerequisite for any subsequent funding or issuance,
unless Majority Lenders specifically waive each item in writing.

SECTION 7 REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to
Administrative Agent and Lenders as follows:

7.1 Purpose of Credit Facility. Borrower will use proceeds of Facility
Borrowings and LCs for working capital and general corporate purposes of the
Companies, to refinance certain indebtedness of Borrower and to finance
Acquisitions permitted pursuant to Section 9.8. No Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System,
as amended. No part of the proceeds of any LC draft or drawing, or Borrowing
will be used, directly or indirectly, for a purpose that violates any Law,
including without limitation, the provisions of Regulation U.

7.2 Corporate Existence, Good Standing, Authority, and Compliance. Each Company
is duly organized, validly existing, and in good standing under the Laws of the
jurisdiction in which it is incorporated or organized as identified on the
attached Schedule 7.2 or on the most recently amended Schedule 7.2. Except where
failure is not a Material Adverse Event, each Company (a) is duly qualified to
transact business and is in good standing as a foreign corporation or other
entity in each jurisdiction where the nature and extent of its business and
properties require due qualification and good standing (those jurisdictions
being identified on the attached Schedule 7.2 or on the most recently amended
Schedule 7.2; (b) possesses all requisite authority, permits, and power to
conduct its business as is now being, or is contemplated by this Agreement to
be, conducted; and (c) is in compliance with all applicable Laws, except in each
case where the failure to so qualify, to possess such authority, permits, or
power or to comply with such Law would not cause a Material Adverse Event.

7.3 Subsidiaries. As of the date of this Agreement, Borrower has no Subsidiaries
except as disclosed on the attached Schedule 7.3 or on the most recently amended
Schedule 7.3 reflecting changes to the schedule as a result of transactions
permitted by this Agreement. All of the outstanding shares of capital stock (or
similar voting interests) of those Subsidiaries are duly authorized, validly
issued, fully paid and nonassessable and are owned of record and beneficially as
set forth thereon, free and clear of any Liens, restrictions, claims or Rights
of another Person, other than Permitted Liens, and are not subject to any
warrant, option or other acquisition Right of any Person or subject to any
transfer restriction except for restrictions imposed by securities Laws and
general corporate Laws.

7.4 Authorization and Contravention. The execution and delivery by each Company
of each Loan Paper or related document to which it is a party and the
performance by it of its obligations thereunder (a) are within its corporate
power; (b) have been duly authorized by all necessary corporate action;
(c) require no action by or filing with any Tribunal (other than any action or
filing that has been taken or made on or before the date of this Agreement or
which would not cause a Material Adverse Event); (d) do not violate any
provision of its charter or bylaws; (e) do not violate any provision of Law

 

34



--------------------------------------------------------------------------------

or order of any Tribunal applicable to it, other than violations that
individually or collectively are not a Material Adverse Event; (f) do not
violate any Material Agreements to which it is a party, other than a violation
which would not cause a Material Adverse Event; or (g) do not result in the
creation or imposition of any Lien (other than the Lender Liens) on any asset of
any Company.

7.5 Binding Effect. Upon execution and delivery by all parties thereto, each
Loan Paper will constitute a legal and binding obligation of each Company party
thereto, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable Debtor Relief Laws and general
principles of equity.

7.6 Financial Statements; Fiscal Year. The Current Financials were prepared in
accordance with GAAP and present fairly, in all material respects, the
consolidated financial condition, results of operations, and cash flows of the
Companies as of, and for the portion of the fiscal year ending, on the date or
dates thereof (subject only to normal year-end adjustments). All material
liabilities of the Companies as of the date or dates of the Current Financials
are reflected therein or in the notes thereto. Except for transactions directly
related to, or specifically contemplated by, the Loan Papers, no subsequent
material adverse changes have occurred in the consolidated financial condition
of the Companies from that shown in the Current Financials, nor has any Company
incurred any subsequent material liability. The fiscal year of each Company ends
on the last Saturday in March.

7.7 Litigation. Except as disclosed on the attached Schedule 7.7 or the most
recently amended Schedule 7.7, no Company is subject to, or aware of the threat
of, any Litigation that is reasonably likely to be determined adversely to any
Company and, if so adversely determined, is a Material Adverse Event. Except as
permitted under Section 11.4, no outstanding and unpaid judgments against any
Company exist.

7.8 Taxes. All Tax returns of each Company required to be filed have been filed
(or extensions have been granted) before delinquency, except for returns for
which the failure to file is not a Material Adverse Event, and all Taxes imposed
upon each Company that are due and payable have been paid before delinquency,
other than Taxes for which the criteria for Permitted Liens have been satisfied
or for which nonpayment is not a Material Adverse Event.

7.9 Environmental Matters. Except as disclosed on Schedule 7.9 or on the most
recently amended Schedule 7.9, (a) no Company knows of any environmental
condition or circumstance materially adversely affecting any Company’s
properties taken as a whole or operations; (b) no Company has received any
report of any Company’s material violation of any Environmental Law;(c) no
Company knows that any Company is under any obligation to remedy any material
violation of any Environmental Law; or (d) no facility of any Company is used
for, or to the knowledge of any Company has been used for, storage, treatment,
or disposal of any Hazardous Substance, excluding the storage of Hazardous
Substances in amounts commonly and lawfully used in automotive repair shops
which have been handled in compliance with applicable Environmental Law. Except
as disclosed in Schedule 7.9, each Company has taken prudent steps to determine
that its properties and operations do not violate any Environmental Law, other
than violations that are not, individually or in the aggregate, a Material
Adverse Event, except where such condition, circumstance, violation or
non-compliance would not reasonably be expected to have a monetary impact or
cost to the Borrower equal to or in excess of five percent (5%) of the
Borrower’s pre-tax income during the preceding Four Quarter Period, such amount
not to exceed $5,000,000.

 

35



--------------------------------------------------------------------------------

7.10 Employee Plans. Except where occurrence or existence is not a Material
Adverse Event, (a) no Employee Plan has incurred an “accumulated funding
deficiency” (as defined in section 302 of ERISA or section 412 of the Code);
(b) no Company has incurred liability under ERISA to the PBGC in connection with
any Employee Plan (other than required insurance premiums, all of which have
been paid); (c) no Company has withdrawn in whole or in part from participation
in a Multiemployer Plan; (d) no Company has engaged in any “prohibited
transaction” (as defined in section 406 of ERISA or section 4975 of the Code);
and (e) no Reportable Event has occurred, excluding events for which the notice
requirement is waived under applicable PBGC regulations.

7.11 Properties; Liens. Each Company has good and marketable title to all its
property reflected on the Current Financials (except for property that is
obsolete or that has been disposed in the ordinary course of business or, after
the date of this Agreement, as otherwise permitted by Section 9.10 or
Section 9.11). Except for Permitted Liens, no Lien exists on any property of any
Company, and the execution, delivery, performance, or observance of the Loan
Papers will not require or result in the creation of any Lien (other than Lender
Liens) on any Company’s property.

7.12 Location; Real Estate Interests. Each Company’s chief executive office is
located at the address on the attached Schedule 7.12 or on the most recently
amended Schedule 7.12. Each Company’s books and records concerning accounts and
accounts receivable are located at its chief executive office, and all of its
inventory (other than inventory on consignment, in transit or in the possession
of a subcontractor of any Company) is in its possession and, together with the
Company’s other material assets, are located, until sold in the ordinary course
of business, at one or more of the locations on the attached Schedule 7.12 or on
the most recently amended Schedule 7.12. Except as described on the attached
Schedule 7.12, or on the most recently amended Schedule 7.12, no Company has any
ownership, leasehold, or other interest in real estate.

7.13 Government Regulations. No Company is subject to regulation under the
Investment Company Act of 1940, as amended.

7.14 Transactions with Affiliates. Except as disclosed on the attached Schedule
7.14 other than the most recently amended Schedule 7.14 (if the disclosures are
approved by Majority Lenders), no Company is a party to a material transaction
with any of its Affiliates (excluding other Companies), other than transactions
in the ordinary course of business and upon fair and reasonable terms not
materially less favorable than it could obtain or could become entitled to in an
arm’s-length transaction with a Person that was not its Affiliate. For purposes
of this Section 7.14, a transaction is “material” if it requires any Company to
pay more than $5,000,000 during the term of the governing agreement.

7.15 Debt. No Company is an obligor on any Funded Debt, other than Permitted
Debt.

7.16 Material Agreements. No Company is a party to any Material Agreement, other
than the Loan Papers, any Financial Hedge permitted hereunder and the Material
Agreements described on the attached Schedule 7.16. All described Material
Agreements are in full force and effect, and no default or potential default
exists on the part of any Company thereunder that is a Material Adverse Event.

7.17 Insurance. Each Company maintains with financially sound, responsible, and
reputable insurance companies or associations (or, as to workers’ compensation
or similar insurance, with an insurance fund or by self-insurance authorized by
the jurisdictions in which it operates) insurance concerning its properties and
businesses against casualties and contingencies and of types and in amounts (and
with co-insurance and deductibles) as is customary in the case of similar
businesses.

 

36



--------------------------------------------------------------------------------

7.18 Labor Matters. No actual or threatened strikes, labor disputes, slow downs,
walkouts, or other concerted interruptions of operations by the employees of any
Company that are a Material Adverse Event exist. Hours worked by and payment
made to employees of the Companies have not been in violation of the Fair Labor
Standards Act or any other applicable Law dealing with labor matters, other than
any violations, individually or collectively, that are not a Material Adverse
Event. All payments due from any Company for employee health and welfare
insurance have been paid or accrued as a liability on its books, other than any
nonpayments that are not, individually or collectively, a Material Adverse
Event.

7.19 Solvency. On each Borrowing Date, each Company is, and after giving effect
to the requested Borrowing will be, Solvent.

7.20 Trade Names. No Company has used or transacted business under any other
corporate or trade name in the five-year period preceding the initial Borrowing
Date, except as disclosed on the attached Schedule 7.20.

7.21 Intellectual Property. Each Company owns or has the right to use all
material licenses, patents, patent applications, copyrights, service marks,
trademarks, trademark applications, and trade names necessary to continue to
conduct its businesses as presently conducted by it and proposed to be conducted
by it immediately after the date of this Agreement. Each Company is conducting
its business without infringement or claim of infringement of any license,
patent, copyright, service mark, trademark, trade name, trade secret or other
intellectual property right of others, other than any infringements or claims
that, if successfully asserted against or determined adversely to any Company,
would not, individually or collectively, constitute a Material Adverse Event. To
the knowledge of any Company, no infringement or claim of infringement by others
of any material license, patent, copyright, service mark, trademark, trade name,
trade secret or other intellectual property of any Company exists. Except as
disclosed on the attached Schedule 7.21, or on the most recently amended
Schedule 7.21, no Company has any ownership or other interest in any United
States or foreign trademark applications or registrations thereof, patent
applications or issued patents, or copyright applications or registrations
thereof.

7.22 Full Disclosure. All information previously furnished, furnished on the
date of this Agreement, and furnished in the future, by any Company to
Administrative Agent in connection with the Loan Papers (a) was, is, and will
be, true and accurate in all material respects or based on reasonable estimates
on the date the information is stated or certified and (b) did not, does not,
and will not, fail to state any fact the omission of which would otherwise make
any such information materially misleading.

SECTION 8 AFFIRMATIVE COVENANTS. So long as Lenders are committed to fund any
Borrowings and Administrative Agent is committed to issue LCs under this
Agreement, and thereafter until the Obligation is paid in full, Borrower
covenants and agrees as follows:

8.1 Items to be Furnished. Borrower shall cause the following to be furnished to
Administrative Agent and each Lender:

(a) Promptly after preparation, and no later than one hundred (100) days after
the last day of each fiscal year of Borrower, Financial Statements showing the
consolidated financial condition and results of operations of the Companies as
of, and for the year ended on, that last day, accompanied by:

(i) the unqualified opinion of Borrower’s Accountants, based on an audit using
generally accepted auditing standards, that the Financial Statements were
prepared

 

37



--------------------------------------------------------------------------------

in accordance with GAAP and present fairly, in all material respects, the
consolidated financial condition and results of operations of the Companies,

(ii) certificate from the accounting firm to Administrative Agent indicating
that during its audit it obtained no knowledge of any Default or Potential
Default or, if it obtained knowledge, the nature and period of existence
thereof, and

(iii) a Compliance Certificate with respect to the Financial Statements.

(b) Promptly after preparation, and no later than fifty (50) days after the last
day of the first three fiscal quarters of Borrower, Financial Statements showing
the consolidated financial condition and results of operations of the Companies
for the fiscal quarter and for the period from the beginning of the current
fiscal year to the last day of the fiscal quarter, subject to ordinary year-end
adjustments, accompanied by a Compliance Certificate with respect to the
Financial Statements.

(c) Within thirty (30) days after the end of each fiscal year of Borrower
(commencing with the fiscal year ending on or about March 31, 2011), the
financial budget for the next succeeding fiscal year, accompanied by a
certificate executed by a Responsible Officer certifying that the budget was
prepared by Borrower based on assumptions that, in light of the historical
performance of the Companies and their prospects for the future, are reasonable
as of the date prepared.

(d) Promptly after receipt, a copy of each interim or special audit report and
management letter issued by Borrower’s Accountants with respect to any Company
or its financial records.

(e) Notice, promptly after Borrower knows or has reason to know, of (i) the
existence and status of any Litigation that, if determined adversely to any
Company, would be a Material Adverse Event; (ii) any change in any material fact
or circumstance represented or warranted by any Company in any Loan Paper;
(iii) the receipt by any Company of notice of any violation or alleged violation
of ERISA or any Environmental Law (which individually or collectively with other
violations or allegations could constitute a Material Adverse Event); or (iv) a
Default or Potential Default, specifying the nature thereof and what action the
Companies have taken, are taking, or propose to take.

(f) Promptly after filing, copies of all material reports or filings filed by or
on behalf of any Company with any Tribunal.

(g) Promptly following a request therefor, all documentation and other
information that any Lender reasonably requests in writing as necessary in order
for it to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

(h) Promptly upon reasonable request by Administrative Agent or Majority Lenders
(through Administrative Agent), information (not otherwise required to be
furnished under the Loan Papers) respecting the business affairs, assets, and
liabilities of the Companies and opinions, projections, certifications, and
documents in addition to those mentioned in this Agreement.

 

38



--------------------------------------------------------------------------------

8.2 Use of Proceeds. Borrower shall use the proceeds of Borrowings only for the
purposes set forth in Section 7.1.

8.3 Books and Records. Borrower will, and will cause each other Company, to
maintain books, records, and accounts necessary to prepare financial statements
in accordance with GAAP.

8.4 Inspections. Upon reasonable request and reasonable prior notice, Borrower
will, and will cause each other Company, to allow Administrative Agent or any
Lender (or their Representatives) to inspect any of its properties, to review
reports, files, and other records, and to make and take away copies, to conduct
tests or investigations, and to discuss any of its affairs, conditions, and
finances with its other creditors, directors, officers, employees, or
representatives from time to time, during reasonable business hours.

8.5 Taxes. Borrower will, and will cause each other Company, to promptly pay
when due any and all Taxes, other than Taxes which are being contested in good
faith by lawful proceedings diligently conducted, against which reserve or other
provision required by GAAP has been made, and in respect of which levy and
execution of any Lien have been and continue to be stayed.

8.6 Payment of Obligations. Borrower will, and will cause each other Company, to
promptly pay (or renew and extend) all of its material obligations as they
become due (unless the obligations are being contested in good faith by
appropriate proceedings).

8.7 Expenses. Borrower shall promptly pay, within five (5) days following the
receipt of an invoice therefor setting forth the amount thereof (a) all costs,
fees, and expenses paid or incurred by Administrative Agent and Arranger in
connection with the arrangement, syndication, and negotiation of the Facility
and the negotiation, preparation, delivery, and execution of the Loan Papers and
any related amendment, waiver, or consent (including in each case, without
limitation, the reasonable fees and expenses of Administrative Agent’s and
Arranger’s counsel) and (b) all costs, fees, and expenses of Lenders,
Administrative Agent, and Arranger incurred by Administrative Agent, Arranger,
or any Lender in connection with the enforcement of the obligations of any
Company arising under the Loan Papers or the exercise of any Rights arising
under the Loan Papers (including, but not limited to, reasonable attorneys’
fees, expenses, and costs paid or incurred in connection with any workout or
restructure and any action taken in connection with any Debtor Relief Laws), all
of which shall be a part of the Obligation and shall bear interest, if not paid
upon demand, at the Default Rate until repaid.

8.8 Maintenance of Existence, Assets, and Business. Except as otherwise
permitted by Section 9.11, Borrower will, and will cause each other Company to
(a) maintain its corporate existence and good standing in its state of
incorporation and its authority to transact business in all other states where
failure to maintain its authority to transact business is a Material Adverse
Event; (b) maintain all licenses, permits, and franchises necessary for its
business where failure to do so is a Material Adverse Event; (c) keep all of its
assets that are useful in and necessary to its business in good working order
and condition (ordinary wear and tear excepted) and make all necessary repairs
and replacements.

8.9 Insurance. Borrower will, and will cause each other Company to, maintain
with financially sound, responsible, and reputable insurance companies or
associations (or, as to workers’ compensation or similar insurance, with an
insurance fund or by self-insurance authorized by the jurisdictions in which it
operates) insurance concerning its properties and businesses against casualties
and contingencies and of types and in amounts (and with co-insurance and
deductibles) as is customary in the case of similar businesses similarly
situated, which insurance may provide for reasonable deductibility

 

39



--------------------------------------------------------------------------------

from coverage thereof. Borrower shall, and shall cause each other Company to,
deliver to Administrative Agent certificates of insurance for each policy of
insurance and evidence of payment of all premiums which certificates of
insurance shall name Administrative Agent as an additional insured, secured
party, mortgagee and loss payee and which provide Administrative Agent with at
least thirty (30) days notice of cancellation or reduction in coverage. If any
insurance policy covered by an insurance certificate previously delivered to
Administrative Agent is altered or canceled, then Borrower shall cause to be
promptly delivered to Administrative Agent a replacement certificate (in form
and substance satisfactory to Administrative Agent).

8.10 Preservation and Protection of Rights. Borrower will, and will cause each
other Company to, perform the acts and duly authorize, execute, acknowledge,
deliver, file, and record any additional writings as Administrative Agent or
Majority Lenders may reasonably deem necessary or appropriate to perfect and
maintain the Lender Liens and preserve and protect the Rights of Administrative
Agent and Lenders under any Loan Paper.

8.11 Environmental Laws. Borrower will, and will cause each other Company to,
(a) conduct its business so as to comply with all applicable Environmental Laws
and shall promptly take corrective action to remedy any non-compliance with any
Environmental Law, except where failure to comply or take action would not have
a monetary impact or cost to the Borrower equal to or in excess of five percent
(5%) of the Borrower’s pre-tax income during the preceding Four Quarter Period,
or would otherwise be a Material Adverse Event, such amount in no event to
exceed $5,000,000 and (b) establish and maintain a management system designed to
ensure compliance with applicable Environmental Laws and minimize financial and
other risks to each Company arising under applicable Environmental Laws or as
the result of environmentally related injuries to Persons or property. Borrower
shall deliver reasonable evidence of compliance with the foregoing covenant to
Administrative Agent within thirty (30) days after any request from Majority
Lenders.

8.12 Subsidiaries. Borrower shall pledge to Administrative Agent for the benefit
of Lenders all stock of each Person that becomes a Subsidiary of Borrower after
the date of this Agreement (whether as a result of acquisition, creation, or
otherwise) within ten (10) days after becoming a Subsidiary of Borrower and
shall execute and deliver a stock power in form acceptable to Administrative
Agent, as well as the original stock certificate. Borrower further agrees,
(i) within ten (10) days after any Person becomes a Subsidiary of Borrower, that
Borrower will cause such Subsidiary to execute a Guaranty and shall promptly
deliver such executed Guaranty to Administrative Agent and (ii) within ninety
(90) days after such Person becomes a Subsidiary of the Borrower, that the
Borrower will cause such Subsidiary to deliver to Administrative Agent (A) a
certificate from the secretary of the such Subsidiary attaching (I) a true and
complete copy of the resolutions of its board of directors (or equivalent) and
of all documents evidencing all necessary corporate (or equivalent) action (in
form and substance satisfactory to Administrative Agent) taken by it to
authorize the execution and delivery of the Loan Papers to which it is a party
and the transactions contemplated thereby, (II) attaching a true and complete
copy of its organizational documents, (III) setting forth the incumbency of its
officer or officers or other analogous counterpart who may sign the Loan Papers,
including therein a signature specimen of such officer or officers and (IV)
attaching a certificate of good standing (or equivalent) of the secretary of
state of the jurisdiction of its organization and of each other jurisdiction in
which it is qualified to do business, (B) Uniform Commercial Code, tax and
judgment lien search reports with respect to each applicable public office where
Liens are or may be filed in respect of such Subsidiary disclosing that there
are no Liens of record in such official’s office covering any Collateral or
showing such Subsidiary as debtor thereunder (other than Liens permitted to
exist pursuant to Section 9.5), (C) legal opinions from counsel to such
Subsidiary as may be reasonably required by Administrative Agent and (D) to the
extent

 

40



--------------------------------------------------------------------------------

requested, all documentation and all other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.

8.13 Indemnification. BORROWER WILL, AND WILL CAUSE EACH OTHER COMPANY TO,
JOINTLY AND SEVERALLY, INDEMNIFY, PROTECT, AND HOLD ADMINISTRATIVE AGENT,
ARRANGER, AND LENDERS AND THEIR RESPECTIVE PARENTS, SUBSIDIARIES,
REPRESENTATIVES, SUCCESSORS, AND ASSIGNS (INCLUDING ALL OFFICERS, DIRECTORS,
EMPLOYEES, AND AGENTS) (COLLECTIVELY, THE “INDEMNIFIED PARTIES”) HARMLESS FROM
AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, CLAIMS, AND PROCEEDINGS AND ALL COSTS, EXPENSES
(INCLUDING, WITHOUT LIMITATION, ALL ATTORNEYS’ FEES AND LEGAL EXPENSES WHETHER
OR NOT SUIT IS BROUGHT), AND DISBURSEMENTS OF ANY KIND OR NATURE (THE
“INDEMNIFIED LIABILITIES”) THAT MAY AT ANY TIME BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST THE INDEMNIFIED PARTIES, IN ANY WAY RELATING TO OR ARISING OUT
OF (A) THE DIRECT OR INDIRECT RESULT OF THE VIOLATION BY ANY COMPANY OF ANY
ENVIRONMENTAL LAW; (B) ANY COMPANY’S GENERATION, MANUFACTURE, PRODUCTION,
STORAGE, RELEASE, THREATENED RELEASE, DISCHARGE, DISPOSAL, OR PRESENCE IN
CONNECTION WITH ITS PROPERTIES OF A HAZARDOUS SUBSTANCE (INCLUDING, WITHOUT
LIMITATION, (I) ALL DAMAGES OF ANY USE, GENERATION, MANUFACTURE, PRODUCTION,
STORAGE, RELEASE, THREATENED RELEASE, DISCHARGE, DISPOSAL, OR PRESENCE OR (II)
THE COSTS OF ANY ENVIRONMENTAL INVESTIGATION, MONITORING, REPAIR, CLEANUP, OR
DETOXIFICATION AND THE PREPARATION AND IMPLEMENTATION OF ANY CLOSURE, REMEDIAL
OR OTHER PLANS); OR (C) THE LOAN PAPERS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN; PROVIDED HOWEVER, IF THERE IS MORE THAN ONE INDEMNIFIED PARTY HAVING A
RIGHT TO DEFEND SUCH CLAIM, ACTION, PROCEEDING OR SUIT AS AFORESAID, THE
OBLIGATION OF BORROWER AND THE OTHER COMPANIES TO PAY THE FEES AND EXPENSES OF
SUCH INDEMNIFIED PARTIES SHALL BE LIMITED TO ONE FIRM OF ATTORNEYS. ANY
INDEMNIFIED PARTY SHALL ALSO HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL AND TO
PARTICIPATE IN ITS DEFENSE, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE
BORNE BY SUCH INDEMNIFIED PARTY. ANY DECISION BY AN INDEMNIFIED PARTY TO EMPLOY
ITS OWN COUNSEL (WHETHER OR NOT AT BORROWER’S EXPENSE) SHALL IN NO WAY AFFECT
ANY RIGHTS OF SUCH INDEMNIFIED PARTY OTHERWISE ARISING UNDER THIS SECTION 8.13.
IN ADDITION, BORROWER AND THE OTHER COMPANIES WILL NOT BE LIABLE FOR ANY
SETTLEMENT OF ANY CLAIM, ACTION, PROCEEDING OR SUIT UNLESS BORROWER HAS
CONSENTED THERETO IN WRITING. HOWEVER, ALTHOUGH EACH INDEMNIFIED PARTY HAS THE
RIGHT TO BE INDEMNIFIED UNDER THE LOAN PAPERS FOR ITS OWN ORDINARY NEGLIGENCE,
NO INDEMNIFIED PARTY HAS THE RIGHT TO BE INDEMNIFIED UNDER THE LOAN PAPERS FOR
ITS OWN FRAUD, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT. THE PROVISIONS OF AND
UNDERTAKINGS AND INDEMNIFICATION SET FORTH IN THIS PARAGRAPH SHALL SURVIVE THE
SATISFACTION AND PAYMENT OF THE OBLIGATION AND TERMINATION OF THIS AGREEMENT.

8.14 Further Assurances. The Borrower shall, and shall cause each Guarantor to,
do such further things and execute such additional documents (including, without
limitation, the perfection of

 

41



--------------------------------------------------------------------------------

security interest, in after-acquired property) as are reasonably requested by
Lenders or the Administrative Agent.

8.15 Change of Control. Borrower shall promptly, but in any event within five
(5) Business Days, give written notice to Administrative Agent upon obtaining
knowledge of the occurrence of a Change of Control.

SECTION 9 NEGATIVE COVENANTS. So long as Lenders are committed to fund
Borrowings and the Administrative Agent is committed to issue LCs under this
Agreement, and thereafter until the Obligation is paid in full, Borrower
covenants and agrees as follows:

9.1 Taxes. Borrower may not and may not permit any Company to use any portion of
the proceeds of any Borrowing to pay the wages of employees, unless a timely
payment to or deposit with the United States of America of all amounts of Tax
required to be deducted and withheld with respect to such wages is also made.

9.2 Payment of Obligations. Borrower may not and may not permit any Company to
voluntarily prepay principal of, or interest on, any Debt other than the
Obligation, if a Default or Potential Default exists.

9.3 Employee Plans. Except where a Material Adverse Event would not result,
Borrower may not and may not permit any Company to permit any of the events or
circumstances described in Section 7.10 to exist or occur.

9.4 Debt and Debt Instruments. Borrower may not and may not permit any Company
to create, incur, or suffer to exist any Funded Debt, other than Permitted Debt,
nor materially modify any Debt that is subordinate to the Obligations or any
document or instrument evidencing such Debt.

9.5 Liens. Borrower may not and may not permit any Company to (a) create, incur,
or suffer or permit to be created or incurred or to exist any Lien upon any of
its assets other than Permitted Liens or (b) enter into or permit to exist any
arrangement or agreement that directly or indirectly prohibits any Company from
creating or incurring any Lien on any of its assets, other than the Loan Papers
and leases that place a Lien prohibition on only the leased property.

9.6 Transactions with Affiliates. Except as disclosed on the attached Schedule
7.14, or on the most recently amended Schedule 7.14, (if the disclosures are
approved by Majority Lenders), Borrower may not and may not permit any Company
to enter into any material transaction with any of its Affiliates (excluding
other Companies), other than transactions in the ordinary course of business and
upon fair and reasonable terms not materially less favorable than it could
obtain or could become entitled to in an arm’s-length transaction with a Person
that was not its Affiliate. For purposes of this Section 9.6, a transaction is
“material” if it requires any Company to pay more than $5,000,000 during the
term of the agreement governing such transaction.

9.7 Compliance with Laws and Documents. Borrower may not and may not permit any
Company to (a) violate the provisions of any Laws applicable to it or of any
Material Agreement to which it is a party if that violation alone, or when
aggregated with all other violations, would be a Material Adverse Event;
(b) violate the provisions of its charter or bylaws; or (c) repeal, replace, or
amend any provision of its charter or bylaws if that action would be a Material
Adverse Event.

 

42



--------------------------------------------------------------------------------

9.8 Loans, Advances and Investments. Except as permitted by Section 9.9 or
Section 9.11, Borrower may not and may not permit any Company to make any loan,
advance, extension of credit or capital contribution to, make any investment in,
or purchase or commit to purchase any stock or other securities or evidences of
Debt of, or interests in, any other Person; provided, however, Borrower or a
Company may make an advance to, investment in or purchase from another Person
if:

(1) (a) such action results in the acquisition of such Person by Borrower or
such Company, (b) such action results in the Borrower’s direct or indirect
ownership of new stores, (c) such Person is in a line of business which is
substantially the same as or complementary to the Borrower’s principal line of
business, (d) the executive offices of such Person are located in either the
United States or Canada, and (e) immediately after giving effect to such
acquisition, the Companies shall be in pro forma compliance with all covenants
under Article 10 (which pro forma compliance shall be calculated based on the
actual results of Borrower for the immediately preceding Four Quarter Period and
the projected EBITDA and Debt of such Person for the immediately succeeding Four
Quarter Period as reasonably determined by Borrower) and shall not be in Default
or Potential Default under this Agreement; provided that if any acquisition
described in this clause (1) is in excess of an aggregate cost to Borrower or
such Company of more than $50,000,000 (excluding any loans, advances or other
extensions of credit or capital contributions made or to be made by Borrower or
such Company in connection with the consummation of such acquisition), Borrower
shall deliver to Administrative Agent, prior to the consummation of such
acquisition, a certificate of a Responsible Officer of Borrower in form and
substance satisfactory to Administrative Agent demonstrating, on a pro forma
basis after giving effect to such acquisition that the Companies shall be in
compliance with all covenants in this Agreement, or

(2) such action is used to provide financial assistance to third parties that
may be purchasing or subleasing certain facilities owned or leased by Borrower
and the cumulative principal amount of such financing is not greater than
$10,000,000 (provided that such third party loans shall be assigned to Lenders
and shall not exceed a term of five (5) years), or

(3) such action is for investments in Cash Equivalents, or

(4) such action is for investments in marketable securities traded on a national
securities exchange for which there can be obtained a publicly quoted fair
market value and the aggregate fair market value of such marketable securities
is not greater than $5,000,000 at any time, or

(5) (a) such action results in the acquisition of a minority ownership interest
in such Person by Borrower or such Company, (b) such Person is in a line of
business which is substantially the same as or complementary to the Borrower’s
principal line of business, (c) the executive offices of such Person are located
in either the United States or Canada, and (d) immediately after giving effect
to such acquisition, the Companies shall be in pro forma compliance with all
covenants under Article 10 (which pro forma compliance shall be calculated based
on the actual results of Borrower for the immediately preceding Four Quarter
Period and the projected EBITDA and Debt of such Person for the immediately
succeeding Four Quarter Period as reasonably determined by Borrower) and shall
not be in Default or Potential Default under this Agreement; provided that if
any acquisition described in this clause (5) is in excess of an aggregate cost
to Borrower or such Company of more than $30,000,000 (excluding any loans,
advances or other extensions of credit or capital contributions made or to be
made by Borrower or such Company in connection with the consummation of such
acquisition), Borrower shall deliver

 

43



--------------------------------------------------------------------------------

to Administrative Agent, prior to the consummation of such acquisition, a
certificate of a Responsible Officer of Borrower in form and substance
satisfactory to Administrative Agent demonstrating, on a pro forma basis after
giving effect to such acquisition that the Companies shall be in compliance with
all covenants in this Agreement.

9.9 Dividends and Distributions. Borrower may not and may not permit any Company
to declare, make, or pay any Distribution other than Distributions declared,
made, or paid by (a) Borrower wholly in the form of its capital stock; (b) any
other Company to Borrower; (c) Borrower in cash in respect of the retirement,
redemption, purchase or other acquisition of its Capital Stock or other equity
securities, provided that, before and after giving effect to any such
retirement, redemption, purchase or other acquisition, the Companies shall be in
compliance with all covenants under Article 10 and shall not be in Default or
Potential Default under this Agreement; and (d) Borrower in cash in respect of
dividends on its Capital Stock or other equity securities in an aggregate amount
in any Four Quarter Period not to exceed an amount equal to 50% of the Net
Income of Borrower and its Subsidiaries for the immediately preceding Four
Quarter Period, provided that, before and after giving effect to any such cash
dividend permitted to be made under this clause (d), the Companies shall be in
compliance with all covenants under Article 10 and shall not be in Default or
Potential Default under this Agreement. Borrower may not and may not permit any
Company to enter into or permit to exist any arrangement or agreement (other
than the Loan Papers) that prohibits it from paying dividends or other
distributions to its shareholders.

9.10 Sale of Assets. Borrower may not and may not permit any Company to sell,
assign, lease, transfer, or otherwise dispose of any of its assets, other than
(a) sales of inventory in the ordinary course of business; (b) the sale,
discount, or transfer of delinquent accounts receivable in the ordinary course
of business for purposes of collection; (c) occasional sales, leases, or other
dispositions of immaterial assets for consideration not less than fair market
value; (d) sales, leases, or other dispositions of assets that are obsolete or
have negligible fair market value; (e) sales of equipment for a fair and
adequate consideration (but if replacement equipment is necessary for the proper
operation of the business of the seller, the seller must promptly replace the
sold equipment); (f) sale and leasebacks of real property that do not in the
aggregate exceed forty percent (40%) of the Borrower’s capital expenditures in
the prior fiscal year; (g) sale, lease, or other disposition by a Company of its
assets to the Borrower; (h) sale and leasebacks of equipment that are acquired
and sold within twelve (12) months of acquisition of such equipment, (i) sales
of assets or sale-leasebacks (as defined in Section 9.16) of assets the
aggregate net proceeds in respect of which do not exceed $50,000,000 during the
period from the Closing Date to the Facility Maturity Date and sold for a price
which is within a fair market value for such assets, provided that if the net
proceeds from any single transaction in respect of any sale-leaseback of assets
is in excess of $15,000,000, Borrower shall deliver to Administrative Agent,
prior to the consummation of such sale-leaseback, a certificate of a Responsible
Officer of Borrower demonstrating, on a pro forma basis after giving effect to
such sale-leaseback that the Companies shall be in compliance with all covenants
in this Agreement; or (j) as disclosed on the attached Schedule 9.10.

9.11 Mergers and Dissolutions. Borrower may not and may not permit any Company
to merge or consolidate with any other Person or liquidate, wind up, or dissolve
(or suffer any liquidation or dissolution); provided, however, if after giving
effect thereto, no Default shall have occurred and be continuing (a) any Person
may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation; (b) any Person other than the Borrower may merge into any
Subsidiary of the Borrower in a transaction in which the surviving entity is
such Subsidiary; and (c) any Subsidiary of the Borrower may liquidate or
dissolve so long as the Borrower determines in good faith that such liquidation
or dissolution is in the best interest of the Borrower.

 

44



--------------------------------------------------------------------------------

9.12 Assignment. Borrower may not and may not permit any Company to assign or
transfer any of its Rights, duties, or obligations under any of the Loan Papers.

9.13 Fiscal Year and Accounting Methods. Borrower may not and may not permit any
Company to change its fiscal year or its method of accounting (other than
immaterial changes in methods or as required or permitted by GAAP).

9.14 New Businesses. Borrower may not and may not permit any Company to engage
in any business except the businesses in which they are presently engaged and
any other reasonably related business.

9.15 Government Regulations. Borrower may not and may not permit any Company to
conduct its business in a way that it becomes regulated under the Investment
Company Act of 1940, as amended.

9.16 Leases; Sale-Leasebacks; Tax Leases. Except as otherwise permitted by
Section 9.10, the Borrower will not, and will not permit any Subsidiary to,
enter into any arrangement whereby the Borrower or any such Subsidiary shall
sell or transfer property owned by the Borrower or such Subsidiary and then or
thereafter as Lessee rent or lease such property (any such arrangement being
herein referred to as a “sale-leaseback”).

9.17 Subsidiaries. Permit any Person other than a Company to acquire, directly
or indirectly, beneficially or of record, shares representing more than twenty
percent (20%) of the aggregate ordinary voting power represented by the issued
and outstanding capital stock of any Subsidiary of the Borrower.

SECTION 10 FINANCIAL COVENANTS. So long as Lenders are committed to fund
Borrowings and Administrative Agent is committed to issue LCs under this
Agreement, and thereafter until the Obligation is paid and performed in full,
Borrower covenants and agrees to comply with the following financial covenants
as calculated on the last day of each fiscal quarter period and certified by
Borrower in the most recent Compliance Certificate delivered to Administrative
Agent, on behalf of the Lenders, from time to time in accordance with the terms
of this Agreement:

(a) Interest Coverage Ratio. At all times, Borrower shall not permit the
Interest Coverage Ratio to be less than 1.95 to 1.00.

(b) Adjusted Debt to EBITDAR. At no time shall Adjusted Debt to EBITDAR exceed
4.50 to 1.00.

SECTION 11 DEFAULT. The term Default means the occurrence of any one or more of
the following events:

11.1 Payment of Obligation. The failure of any Company to pay any part of the
Obligation within five (5) Business Days after it becomes due and payable under
the Loan Papers.

11.2 Covenants. The failure of Borrower (and, if applicable, any other Company)
to punctually and properly perform, observe, and comply with:

(a) Any covenant or agreement contained in Sections 8.2, 9.2, 9.9, 9.10, 9.11,
9.12, or 9.16;

 

45



--------------------------------------------------------------------------------

(b) Any covenant or agreement contained in Section 8.1(a) and (b), 8.3, 8.4,
8.8, 9.3, 9.4, 9.8, 9.13, 9.14, 9.15, or 9.17, and failure continues for ten
(10) days after the first to occur of (i) Borrower knows of or (ii) Borrower
receives notice from Administrative Agent of, such failure; or

(c) Any other covenant or agreement contained in any Loan Paper (other than the
covenants to pay the Obligation and the covenants in clauses (a) and
(b) preceding), and failure continues for thirty (30) days after the first to
occur of (i) Borrower knows of or (ii) Borrower receives notice from
Administrative Agent of, such failure.

11.3 Debtor Relief. Any Company (a) is not Solvent; (b) fails to pay its Debts
generally as they become due; (c) voluntarily seeks, consents to, or acquiesces
in the benefit of any Debtor Relief Law; or (d) becomes a party to or is made
the subject of any proceeding provided for by any Debtor Relief Law, other than
as a creditor or claimant, that could suspend or otherwise adversely affect the
Rights of Administrative Agent or any Lender granted in the Loan Papers (unless,
if the proceeding is involuntary, the applicable petition is dismissed within
sixty (60) days after its filing).

11.4 Judgments and Attachments. Any Company fails, within sixty (60) days after
entry, to pay, bond or otherwise discharge any judgment or order for the payment
of money in excess of $5,000,000 (individually or collectively) or any warrant
of attachment, sequestration, or similar proceeding against any Company’s assets
having a value (individually or collectively) of $5,000,000, which is neither
(a) stayed on appeal nor (b) diligently contested in good faith by appropriate
proceedings and adequate reserves have been set aside on its books in accordance
with GAAP.

11.5 Government Action. (a) A final non-appealable order is issued by any
Tribunal (including, but not limited to, the United States Justice Department)
seeking to cause any Company to divest a significant portion of its assets under
any antitrust, restraint of trade, unfair competition, industry regulation or
similar Laws or (b) any Tribunal condemns, seizes or otherwise appropriates or
takes custody or control of all or any substantial portion of the assets of any
Company.

11.6 Misrepresentation. Any representation or warranty made by any Company
contained in any Loan Paper at any time proves to have been materially incorrect
when made.

11.7 Material Adverse Event. A Material Adverse Event occurs and is continuing.

11.8 Default Under Other Agreements. (a) Any Company fails to pay when due
(after lapse of any applicable grace period) any Debt in excess (individually or
collectively) of $5,000,000; (b) any default exists under any agreement to which
a Company is a party, the effect of which is to cause, or to permit any Person
(other than a Company) to cause, an amount in excess (individually or
collectively) of $5,000,000 to become due and payable by any Company before its
stated maturity; or (c) any Debt in excess (individually or collectively) of
$5,000,000 is declared to be due and payable or required to be prepaid by any
Company before its stated maturity.

11.9 LCs. Administrative Agent is served with, or becomes subject to, a court
order, injunction, or other process or decree restraining or seeking to restrain
it from paying any amount under any LC and either (a) a drawing has occurred
under the LC and Borrower has refused to reimburse Administrative Agent for
payment or (b) the expiration date of the LC has occurred but the right of any
beneficiary thereunder to draw under the LC has been extended past the
expiration date in connection with the pendency of the related court action or
proceeding and Borrower has failed to deposit with

 

46



--------------------------------------------------------------------------------

Administrative Agent cash collateral in an amount equal to Administrative
Agent’s maximum exposure under the LC.

11.10 Validity and Enforceability of Loan Papers. Except in accordance with its
terms or as otherwise expressly permitted by this Agreement, any Loan Paper at
any time after its execution and delivery ceases to be in full force and effect
in any material respect or is declared by a Tribunal to be null and void or its
validity or enforceability is contested in writing by any Company party thereto
or any Company denies in writing that it has any further liability or
obligations under any Loan Paper to which it is a party.

11.11 Employee Benefit Plans. Any of the following exists with respect to any
Employee Plan of any Company: (a) a Reportable Event; (b) disqualification or
involuntary termination proceedings; (c) voluntary termination proceedings are
initiated while a funding deficiency (as determined under section 412 of the
Code) exists; (d) withdrawal liability exists with respect to a Multiemployer
Plan; (e) a trustee is appointed by any federal district court or the PBGC to
administer an Employee Plan; (f) termination proceedings are initiated by the
PBGC; (g) failure by any Company to promptly notify Administrative Agent upon
its receipt of notice of any proceeding or other actions that may result in
termination of an Employee Plan if the proceeding or termination would
constitute a Material Adverse Event.

SECTION 12 RIGHTS AND REMEDIES.

12.1 Remedies Upon Default.

(a) If a Default (i) occurs under Section 11.3(c) or (ii) occurs and is
continuing under Section 11.3(a), (b), or (d), the commitment to extend credit
under this Agreement automatically terminates, the entire unpaid balance of the
Obligation automatically becomes due and payable without any action of any kind
whatsoever, and Borrower must provide cash collateral in an amount equal to the
then-existing LC Exposure.

(b) If a Default occurs and is continuing, subject to the terms of
Section 13.5(b), Administrative Agent may (with the consent of, and must, upon
the request of, Majority Lenders), do any one or more of the following: (i) if
the maturity of the Obligation has not already been accelerated under
Section 12.1(a), declare the entire unpaid balance of all or any part of the
Obligation immediately due and payable, whereupon it is due and payable;
(ii) terminate the commitments of Lenders to extend credit under this Agreement;
(iii) reduce any claim to judgment; (iv) to the extent permitted by Law,
exercise (or request each Lender to, and each Lender is entitled to, exercise)
the Rights of offset or banker’s Lien against the interest of any Company in and
to every account and other property of any Company that are in the possession of
Administrative Agent or any Lender to the extent of the full amount of the
Obligation (and to the extent permitted by Law, each Company is deemed directly
obligated to each Lender in the full amount of the Obligation for this purpose);
(v) demand Borrower to provide cash collateral in an amount equal to the LC
Exposure then existing; and (vi) exercise any and all other legal or equitable
Rights afforded by the Loan Papers, the Laws of the State of New York, or any
other applicable jurisdiction.

(c) If, in reliance on Section 13.5(b), Administrative Agent refuses to take any
action under Section 12.1(b) at the request of Majority Lenders, then Majority
Lenders may take that action.

 

47



--------------------------------------------------------------------------------

12.2 Company Waivers. To the extent permitted by Law, each Company waives
presentment and demand for payment, protest, notice of intention to accelerate,
notice of acceleration, and notice of protest and nonpayment and agrees that its
liability with respect to all or any part of the Obligation is not affected by
any renewal or extension in the time of payment of all or any part of the
Obligation, by any indulgence, or by any release or change in any security for
the payment of all or any part of the Obligation.

12.3 Performance by Administrative Agent. If any covenant, duty or agreement of
any Company is not performed in accordance with the terms of the Loan Papers,
Administrative Agent may, while a Default exists, at its option (but subject to
the approval of Majority Lenders), perform or attempt to perform that covenant,
duty or agreement on behalf of that Company (and any amount expended by
Administrative Agent in its performance or attempted performance is payable by
the Companies, jointly and severally, to Administrative Agent on demand, becomes
part of the Obligation, and bears interest at the Default Rate from the date of
Administrative Agent’s expenditure until paid). However, neither Administrative
Agent nor any Lender assumes or shall have, except by its express written
consent, any liability or responsibility for the performance of any covenant,
duty, or agreement of any Company.

12.4 Not in Control. None of the covenants or other provisions contained in any
Loan Paper shall, or shall be deemed to, give Administrative Agent or Lenders
the Right to exercise control over the assets (including, without limitation,
real property), affairs, or management of any Company; the power of
Administrative Agent and Lenders is limited to the Right to exercise the
remedies provided in this Section 12.

12.5 Course of Dealing. The acceptance by Administrative Agent or Lenders of any
partial payment on the Obligation shall not be deemed to be a waiver of any
Default then existing. No waiver by Administrative Agent, Majority Lenders, or
Lenders of any Default shall be deemed to be a waiver of any other then-existing
or subsequent Default. No delay or omission by Administrative Agent, Majority
Lenders, or Lenders in exercising any Right under the Loan Papers will impair
that Right or be construed as a waiver thereof or any acquiescence therein, nor
will any single or partial exercise of any Right preclude other or further
exercise thereof or the exercise of any other Right under the Loan Papers or
otherwise.

12.6 Cumulative Rights. All Rights available to Administrative Agent, Majority
Lenders, and Lenders under the Loan Papers are cumulative of and in addition to
all other Rights granted to Administrative Agent, Majority Lenders, and Lenders
at law or in equity, whether or not the Obligation is due and payable and
whether or not Administrative Agent, Majority Lenders, or Lenders have
instituted any suit for collection, foreclosure, or other action in connection
with the Loan Papers.

12.7 Application of Proceeds. Any and all proceeds ever received by
Administrative Agent or Lenders from the exercise of any Rights pertaining to
the Obligation shall be applied to the Obligation according to Section 3.11.

12.8 Diminution in Value of Collateral. Neither Administrative Agent nor any
Lender has any liability or responsibility whatsoever for any diminution in or
loss of value of any collateral now or hereafter securing payment or performance
of all or any part of the Obligation (other than diminution in or loss of value
caused by its gross negligence or willful misconduct).

12.9 Certain Proceedings. Borrower will promptly execute and deliver, or cause
the execution and delivery of, all applications, certificates, instruments,
registration statements, and all other documents

 

48



--------------------------------------------------------------------------------

and papers Administrative Agent or Majority Lenders reasonably request in
connection with the obtaining of any consent, approval, registration,
qualification, permit, license, or authorization of any Tribunal or other Person
necessary or appropriate for the effective exercise of any Rights under the Loan
Papers. Because Borrower agrees that Administrative Agent’s and Majority
Lenders’ remedies at Law for failure of Borrower to comply with the provisions
of this paragraph would be inadequate and that failure would not be adequately
compensable in damages, Borrower agrees that the covenants of this paragraph may
be specifically enforced.

12.10 Change of Control. Notwithstanding anything to the contrary contained in
this Agreement, the Majority Lenders may, upon the happening of a Change of
Control, declare the Notes due and payable on a date not earlier than sixty
(60) days after delivery of written notice to Borrower. The Notes then
outstanding (including all Principal Debt plus accrued interest thereon and any
other amounts owed by Borrower to Administrative Agent or Lenders pursuant to
this Agreement or any other Loan Paper) shall thereupon become automatically due
and payable on the date set forth in such notice without any further notice or
demand of any kind.

SECTION 13 AGREEMENT AMONG LENDERS.

13.1 Administrative Agent.

(a) Each Lender appoints Administrative Agent (and Administrative Agent accepts
appointment) as its nominee and agent, in its name and on its behalf: (i) to act
as its nominee and on its behalf in, under and in accordance with all Loan
Papers; (ii) to arrange the means whereby its funds are to be made available to
Borrower under the Loan Papers; (iii) to take any action that it properly
requests under the Loan Papers (subject to the concurrence of other Lenders as
may be required under the Loan Papers); (iv) to receive all documents and items
to be furnished to it under the Loan Papers; (v) to be the secured party,
mortgagee, beneficiary, recipient, and similar party in respect of any
collateral for the benefit of Lenders; (vi) to promptly distribute to it all
material information, requests, documents, and items received from Borrower
under the Loan Papers; (vii) to promptly distribute to it its ratable part of
each payment or prepayment (whether voluntary, as proceeds of collateral upon or
after foreclosure, as proceeds of insurance thereon, or otherwise) in accordance
with the terms of the Loan Papers (including without limitation, environmental
notices, notices of default and all financial statements and Compliance
Certificates); and (viii) to deliver to the appropriate Persons requests,
demands, approvals, and consents received from it. However, Administrative Agent
may not be required to take any action that exposes it to personal liability or
that is contrary to any Loan Paper or applicable Law.

(b) If the initial or any successor Administrative Agent ever ceases to be a
party to this Agreement or if the initial or any successor Administrative Agent
ever resigns (whether voluntarily or at the request of Majority Lenders), then
Majority Lenders shall appoint the successor Administrative Agent from among the
Lenders with Commitment Sums of at least $25,000,000 (other than the resigning
Administrative Agent). If Majority Lenders fail to appoint a successor
Administrative Agent within thirty (30) days after the resigning Administrative
Agent has given notice of resignation or Majority Lenders have removed the
resigning Administrative Agent, then the resigning Administrative Agent may, on
behalf of Lenders and with the consent of the Borrower, which shall not be
unreasonably withheld or delayed, appoint a successor Administrative Agent,
which must be a commercial bank having a combined capital and surplus of at
least $1,000,000,000 (as shown on its most recently published statement of
condition). Upon its acceptance of appointment as successor Administrative
Agent, the successor Administrative

 

49



--------------------------------------------------------------------------------

Agent succeeds to and becomes vested with all of the Rights of the prior
Administrative Agent, and the prior Administrative Agent is discharged from its
duties and obligations of Administrative Agent under the Loan Papers (but, when
used in connection with LCs issued and outstanding before the appointment of the
successor Administrative Agent, “Administrative Agent” shall continue to refer
solely to RBS Citizens, N.A.), and each Lender shall execute such documents as
any Lender, the resigning or removed Administrative Agent, or the successor
Administrative Agent reasonably request to reflect the change. After any
Administrative Agent’s resignation or removal as Administrative Agent under the
Loan Papers, the provisions of this Section 13 inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Papers.

(c) Administrative Agent, in its capacity as a Lender, has the same Rights under
the Loan Papers as any other Lender and may exercise those Rights as if it were
not acting as Administrative Agent; the term “Lender” shall, unless the context
otherwise indicates, include Administrative Agent; and Administrative Agent’s
resignation or removal shall not impair or otherwise affect any Rights that it
has or may have in its capacity as an individual Lender. Each Lender and
Borrower agree that Administrative Agent is not a fiduciary for Lenders or for
Borrower but simply is acting in the capacity described in this Agreement to
alleviate administrative burdens for Borrower and Lenders, that Administrative
Agent has no duties or responsibilities to Lenders or Borrower except those
expressly set forth in the Loan Papers, and that Administrative Agent in its
capacity as a Lender has all Rights of any other Lender.

(d) Administrative Agent may now or hereafter be engaged in one or more loan,
letter of credit, leasing or other financing transaction with Borrower, act as
trustee or depositary for Borrower, or otherwise be engaged in other
transactions with Borrower (the “other activities”) not the subject of the Loan
Papers. Without limiting the Rights of Lenders specifically set forth in the
Loan Papers, Administrative Agent is not responsible to account to Lenders for
those other activities, and no Lender shall have any interest in any other
activities, any present or future guaranties by or for the account of Borrower
that are not contemplated or included in the Loan Papers, any present or future
offset exercised by Administrative Agent in respect of those other activities,
any present or future property taken as security for any of those other
activities, or any property now or hereafter in Administrative Agent’s
possession or control that may be or become security for the obligations of
Borrower arising under the Loan Papers by reason of the general description of
indebtedness secured or of property contained in any other agreements,
documents, or instruments related to any of those other activities (but, if any
payments in respect of those guaranties or that property or the proceeds thereof
is applied by Administrative Agent to reduce the Obligation, then each Lender is
entitled to share ratably in the application as provided in the Loan Papers).

13.2 Expenses. Each Lender shall pay its Pro Rata Part of any reasonable
expenses (including, without limitation, court costs, reasonable attorneys’
fees, and other costs of collection) incurred by Administrative Agent (while
acting in such capacity) in connection with any of the Loan Papers if
Administrative Agent is not reimbursed from other sources within thirty
(30) days after incurrence. Each Lender is entitled to receive its Pro Rata Part
of any reimbursement that it makes to Administrative Agent if Administrative
Agent is subsequently reimbursed from other sources.

13.3 Proportionate Absorption of Losses. Except as otherwise provided in the
Loan Papers, nothing in the Loan Papers gives any Lender any advantage over any
other Lender insofar as the Obligation (other than any Hedging Obligation) is
concerned or to relieve any Lender from ratably

 

50



--------------------------------------------------------------------------------

absorbing any losses sustained with respect to the Obligation (except (x) for
Hedging Obligations and (y) to the extent unilateral actions or inactions by any
Lender result in Borrower or any other obligor on the Obligation having any
credit, allowance, setoff, defense, or counterclaim solely with respect to all
or any part of that Lender’s Pro Rata Part of the Obligation).

13.4 Delegation of Duties; Reliance. Lenders may perform any of their duties or
exercise any of their Rights under the Loan Papers by or through Administrative
Agent, and Lenders and Administrative Agent may perform any of their duties or
exercise any of their Rights under the Loan Papers by or through their
respective Representatives. Administrative Agent, Lenders and their respective
Representatives (a) are entitled to rely upon (and shall be protected in relying
upon) any written or oral statement believed by it or them to be genuine and
correct and to have been signed or made by the proper Person and, with respect
to legal matters, upon opinion of counsel selected by Administrative Agent or
that Lender (but nothing in this clause (a) permits Administrative Agent to rely
on (i) oral statements if a writing is required by this Agreement or (ii) any
other writing if a specific writing is required by this Agreement), (b) are
entitled to deem and treat each Lender as the owner and holder of its Pro Rata
Part of the Principal Debt for all purposes until, subject to Section 14.12,
written notice of the assignment or transfer is given to and received by
Administrative Agent (and any request, authorization, consent or approval of any
Lender is conclusive and binding on each subsequent holder, assignee or
transferee of or Participant in that Lender’s Pro Rata Part of the Principal
Debt until that notice is given and received), (c) are not deemed to have notice
of the occurrence of a Default unless a responsible officer of Administrative
Agent, who handles matters associated with the Loan Papers and transactions
thereunder, has actual knowledge or Administrative Agent has been notified by a
Lender or Borrower, and (d) are entitled to consult with legal counsel
(including counsel for Borrower), independent accountants, and other experts
selected by Administrative Agent and are not liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of
counsel, accountants, or experts.

13.5 Limitation of Administrative Agent’s Liability.

(a) Neither Administrative Agent nor any of its Representatives will be liable
for any action taken or omitted to be taken by it or them under the Loan Papers
in good faith and believed by it or them to be within the discretion or power
conferred upon it or them by the Loan Papers or be responsible for the
consequences of any error of judgment (except for fraud, gross negligence or
willful misconduct), and neither Administrative Agent nor any of its
Representatives has a fiduciary relationship with any Lender by virtue of the
Loan Papers (but nothing in this Agreement negates the obligation of
Administrative Agent to account for funds received by it for the account of any
Lender).

(b) Unless indemnified to its satisfaction, Administrative Agent may not be
compelled to do any act under the Loan Papers or to take any action toward the
execution or enforcement of the powers thereby created or to prosecute or defend
any suit in respect of the Loan Papers. If Administrative Agent requests
instructions from Lenders, or Majority Lenders, as the case may be, with respect
to any act or action in connection with any Loan Paper, Administrative Agent is
entitled to refrain (without incurring any liability to any Person by so
refraining) from that act or action unless and until it has received
instructions. In no event, however, may Administrative Agent or any of its
Representatives be required to take any action that it or they determine could
incur for it or them criminal or onerous civil liability. Without limiting the
generality of the foregoing, no Lender has any right of action against
Administrative Agent as a result of Administrative Agent’s acting or refraining
from acting under this Agreement

 

51



--------------------------------------------------------------------------------

in accordance with instructions of Majority Lenders, or, if unanimity is
required, in accordance with instructions of all Lenders.

(c) Administrative Agent is not responsible to any Lender or any Participant
for, and each Lender represents and warrants that it has not relied upon
Administrative Agent in respect of, (i) the creditworthiness of any Company and
the risks involved to that Lender, (ii) the effectiveness, enforceability,
genuineness, validity or due execution of any Loan Paper (other than by
Administrative Agent), (iii) any representation, warranty, document,
certificate, report or statement made therein (other than by Administrative
Agent) or furnished thereunder or in connection therewith, (iv) the adequacy of
any collateral now or hereafter securing the Obligation or the existence,
priority or perfection of any Lien now or hereafter granted or purported to be
granted on the collateral under any Loan Paper, or (v) the observance of or
compliance with any of the terms, covenants or conditions of any Loan Paper on
the part of any Company. EACH LENDER AGREES TO INDEMNIFY ADMINISTRATIVE AGENT
AND ITS REPRESENTATIVES AND HOLD THEM HARMLESS FROM AND AGAINST (BUT LIMITED TO
SUCH LENDER’S PRO RATA PART OF) ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, REASONABLE EXPENSES, AND
REASONABLE DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED
ON, ASSERTED AGAINST, OR INCURRED BY THEM IN ANY WAY RELATING TO OR ARISING OUT
OF THE LOAN PAPERS OR ANY ACTION TAKEN OR OMITTED BY THEM UNDER THE LOAN PAPERS
IF ADMINISTRATIVE AGENT AND ITS REPRESENTATIVES ARE NOT REIMBURSED FOR SUCH
AMOUNTS BY ANY COMPANY. ALTHOUGH ADMINISTRATIVE AGENT AND ITS REPRESENTATIVES
HAVE THE RIGHT TO BE INDEMNIFIED UNDER THIS AGREEMENT FOR ITS OR THEIR OWN
ORDINARY NEGLIGENCE, ADMINISTRATIVE AGENT AND ITS REPRESENTATIVES DO NOT HAVE
THE RIGHT TO BE INDEMNIFIED UNDER THIS AGREEMENT FOR ITS OR THEIR OWN FRAUD,
GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT.

13.6 Delegation of Duties by Administrative Agent. Administrative Agent may
perform any and all of its duties and exercise its rights and powers under this
Agreement or under any other Loan Paper by or through any one or more sub-agents
appointed by Administrative Agent and any sub-agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Loan Paper by or through any one or more sub-agents appointed by such
sub-agent with the approval of Administrative Agent (such appointing sub-agent
is referred to in this Section 13.6 as an “Appointing Sub-Agent”).
Administrative Agent and each such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory, indemnification and other provisions of this
Section 13 and of Section 8.13 shall apply to any of the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 13 and of Section 8.13 shall apply to each such sub-agent and to the
Affiliates of each such sub-agent, and shall apply to their respective
activities as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent and/or an Appointing Sub-Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Companies and Lenders, (ii) such rights, benefits and
privileges

 

52



--------------------------------------------------------------------------------

(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and, if
applicable, an Appointing Sub-Agent and not to any Company, Lender or any other
Person and no Company, Lender or any other Person shall have any rights,
directly or indirectly, as a third party beneficiary or otherwise, against such
sub-agent; provided, that, notwithstanding anything herein to the contrary,
(i) Administrative Agent shall remain solely responsible for the performance of
its obligations under the Loan Papers and for any actions and/or omissions by
any agent and/or sub-agent of Administrative Agent and (ii) Administrative
Agent’s Rights and obligations under the Loan Papers shall remain unchanged.

13.7 Default; Collateral. If Administrative Agent receives notice of a Default
from Borrower or any Lender, Administrative Agent shall notify Lenders of such
Default and Lenders agree to promptly confer in order that Majority Lenders or
Lenders, as the case may be, may agree upon a course of action for the
enforcement of the Rights of Lenders. Unless and until Administrative Agent
receives directions from Majority Lenders, Administrative Agent shall refrain
from taking any action (without incurring any liability to any Person for so
refraining), provided that, unless and until the Administrative Agent has
received such directions, the Administrative Agent may, at its option, take such
actions as it deems appropriate without the direction of the Majority Lenders in
circumstances where the ability of Lenders to recover the Obligation may
otherwise be materially impaired. In actions with respect to any property of
Borrower, Administrative Agent is acting for the ratable benefit of each Lender.
Administrative Agent shall hold, for the ratable benefit of all Lenders, any
security it receives for the Obligation or any guaranty of the Obligation it
receives upon or in lieu of foreclosure.

13.8 Limitation of Liability. No Lender or any Participant will incur any
liability to any other Lender or Participant except for acts or omissions in bad
faith, and neither Administrative Agent nor any Lender or Participant will incur
any liability to any other Person for any act or omission of any other Lender or
any Participant.

13.9 Relationship of Lenders. The Loan Papers, and the documents delivered in
connection therewith, do not create a partnership or joint venture among
Administrative Agent and Lenders or among Lenders.

13.10 Other Agents. None of the Lenders identified on the cover page or
signature pages of this Agreement or otherwise herein as being the “Syndication
Agent” or a “Documentation Agent” (collectively, the “Other Agents”) shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders. Each Lender acknowledges
that it has not relied, and will not rely, on any of the Other Agents in
deciding to enter into this Agreement or in taking or refraining from taking any
action hereunder or pursuant hereto.

13.11 Collateral Matters.

(a) Each Lender authorizes and directs Administrative Agent to enter into the
Security Documents for the ratable benefit of Lenders. Each Lender agrees that
any action taken by Administrative Agent concerning any Collateral with the
consent of, or at the request of, Majority Lenders in accordance with the
provisions of this Agreement, the Security Documents or the other Loan Papers,
and the exercise by Administrative Agent (with the consent of, or at the request
of, Majority Lenders) of powers concerning the Collateral set forth in any Loan
Paper, together with other reasonably incidental powers, shall be authorized and
binding upon all Lenders.

 

53



--------------------------------------------------------------------------------

(b) Administrative Agent is authorized on behalf of all Lenders, without the
necessity of any notice to or further consent from any Lender, from time to time
before a Default or Potential Default, to take any action with respect to any
Collateral or Security Documents that may be necessary to perfect and maintain
perfected the Lender Liens upon the Collateral granted by the Security
Documents.

(c) Administrative Agent has no obligation whatsoever to any Lender or to any
other Person to assure that the Collateral exists or is owned by any Company or
is cared for or protected.

(d) Administrative Agent shall exercise the same care and prudent judgment with
respect to the Collateral and the Security Documents as it normally and
customarily exercises in respect of similar collateral and security documents.

(e) Lenders irrevocably authorize Administrative Agent, at its option and in its
discretion, to release any Lender Lien upon any Collateral (i) upon full payment
of the Obligation; (ii) constituting property being sold or disposed of as
permitted under Section 9.10, if Administrative Agent determines that the
property being sold or disposed is being sold or disposed in accordance with the
requirements and limitations of Section 9.10 and Administrative Agent
concurrently receives all mandatory prepayments with respect thereto, if any, in
accordance with Section 9.10; (iii) constituting property in which no Company
owned any interest at the time the Lender Lien was granted or at any time
thereafter; (iv) constituting property leased to any Company under a lease that
has expired or been terminated in a transaction permitted under this Agreement
or is about to expire and that has not been, and is not intended by that Company
to be, renewed; (v) consisting of an instrument evidencing Debt pledged to
Administrative Agent (for the benefit of Lenders), if the Debt evidenced thereby
has been paid in full; or (vi) if approved, authorized or ratified in writing by
Majority Lenders subject to Section 14.10(b)(vi). Upon request by Administrative
Agent at any time, Lenders will confirm in writing Administrative Agent’s
authority to release particular types or items of Collateral under this
Section 13.11(e).

13.12 Benefits of Agreement. None of the provisions of this Section 13 inure to
the benefit of any Company or any other Person other than Administrative Agent
and Lenders; consequently, no Company or any other Person is entitled to rely
upon, or to raise as a defense, in any manner whatsoever, the failure of
Administrative Agent or any Lender to comply with these provisions.

SECTION 14 MISCELLANEOUS.

14.1 Headings. The headings, captions and arrangements used in any of the Loan
Papers are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify, or modify the terms of the Loan Papers, nor affect the
meaning thereof.

14.2 Nonbusiness Days; Time. Any payment or action that is due under any Loan
Paper on a non-Business Day may be delayed until the next-succeeding Business
Day (but interest shall continue to accrue on any applicable payment until
payment is in fact made) unless the payment concerns a LIBOR Rate Borrowing, in
which case if the next-succeeding Business Day is in the next calendar month,
then such payment shall be made on the next-preceding Business Day. Unless
otherwise indicated, all time references (e.g., 10:00 a.m.) are to New York, New
York time.

 

54



--------------------------------------------------------------------------------

14.3 Communications.

(a) Unless otherwise specifically provided, whenever any Loan Paper requires or
permits any consent, approval, notice, request, demand or other communication
from one party to another, communication must be in writing (which may be by
telex or facsimile) to be effective and shall be deemed to have been given
(i) if by telex, when transmitted to the appropriate telex number and the
appropriate answerback is received; (ii) if by facsimile, when transmitted to
the appropriate facsimile number (and all communications sent by facsimile must
be confirmed promptly thereafter by telephone; but any requirement in this
parenthetical shall not affect the date when the facsimile shall be deemed to
have been delivered); (iii) if by mail, on the third Business Day after it is
enclosed in an envelope and properly addressed, stamped, sealed, certified mail,
return receipt requested, and deposited in the appropriate official postal
service; or (iv) if by any other means, when actually delivered. Until changed
by notice pursuant to this Agreement, the address (and facsimile number) for
each party to a Loan Paper is set forth on the attached Schedule 1.

(b) Notices and other communications to Lenders and Administrative Agent
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

14.4 Form and Number of Documents. The form, substance, and number of
counterparts of each writing to be furnished under this Agreement must be
satisfactory to Administrative Agent and its counsel.

14.5 Exceptions to Covenants. Borrower may not and may not permit any Company to
take or fail to take any action that is permitted as an exception to any of the
covenants contained in any Loan Paper if that action or omission would result in
the breach of any other covenant contained in any Loan Paper.

14.6 Survival. All covenants, agreements, undertakings, representations, and
warranties made in any of the Loan Papers survive all closings under the Loan
Papers and, except as otherwise indicated, are not affected by any investigation
made by any party.

 

55



--------------------------------------------------------------------------------

14.7 Governing Law. Except as expressly provided in a Loan Paper, the Laws
(other than conflict-of-laws provisions) of the State of New York and of the
United States of America govern the Rights and duties of the parties to the Loan
Papers and the validity, construction, enforcement, and interpretation of the
Loan Papers.

14.8 Invalid Provisions. Any provision in any Loan Paper held to be illegal,
invalid, or unenforceable is fully severable; the appropriate Loan Paper shall
be construed and enforced as if that provision had never been included; and the
remaining provisions shall remain in full force and effect and shall not be
affected by the severed provision. Administrative Agent, Lenders, and each
Company party to the affected Loan Paper agree to negotiate, in good faith, the
terms of a replacement provision as similar to the severed provision as may be
possible and be legal, valid, and enforceable. However, if the provision held to
be illegal, invalid, or unenforceable is a material part of this Agreement, such
invalid, illegal, or unenforceable provision shall be, to the extent permitted
by Law, replaced by a clause or provision judicially construed and interpreted
to be as similar in substance and content to the original terms of such illegal,
invalid, or unenforceable clause or provision as the context thereof would
reasonably allow, so that such clause or provision would thereafter be legal,
valid and enforceable.

14.9 Venue; Service of Process; Jury Trial. EACH PARTY TO ANY LOAN PAPER, IN
EACH CASE FOR ITSELF, ITS SUCCESSORS AND ASSIGNS (AND IN THE CASE OF BORROWER,
FOR EACH OTHER COMPANY), (a) IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE STATE OF NEW YORK;
(b) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY LITIGATION
ARISING OUT OF OR IN CONNECTION WITH THE LOAN PAPERS AND THE OBLIGATION BROUGHT
IN DISTRICT COURTS OF NEW YORK, NEW YORK OR IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK; (c) IRREVOCABLY WAIVES ANY CLAIMS THAT
ANY LITIGATION BROUGHT IN ANY OF THE AFOREMENTIONED COURTS HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM; (d) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF
ANY OF THOSE COURTS IN ANY LITIGATION BY THE MAILING OF COPIES THEREOF BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, BY HAND-DELIVERY, OR
BY DELIVERY BY A NATIONALLY RECOGNIZED COURIER SERVICE, AND SERVICE SHALL BE
DEEMED COMPLETE UPON DELIVERY OF THE LEGAL PROCESS AT ITS ADDRESS SET FORTH IN
THIS AGREEMENT; (e) IRREVOCABLY AGREES THAT ANY LEGAL PROCEEDING AGAINST ANY
PARTY TO ANY LOAN PAPER ARISING OUT OF OR IN CONNECTION WITH THE LOAN PAPERS OR
THE OBLIGATION MAY BE BROUGHT IN ONE OF THE AFOREMENTIONED COURTS; AND
(f) IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW, ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY LOAN PAPER. The scope of each of the foregoing waivers is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this transaction, including, without limitation,
contract claims, tort claims, breach of duty claims, and all other common law
and statutory claims. Borrower (for itself and on behalf of each other Company)
acknowledges that these waivers are a material inducement to Administrative
Agent’s and each Lender’s agreement to enter into a business relationship, that
Administrative Agent and each Lender have already relied on these waivers in
entering into this Agreement, and that Administrative Agent and each Lender will
continue to rely on each of these waivers in related future dealings. Borrower
(for itself and on behalf of each other Company) further warrants and represents
that it has reviewed these waivers with its legal counsel and that it knowingly
and voluntarily agrees to each waiver following consultation with legal counsel.
THE WAIVERS IN THIS SECTION

 

56



--------------------------------------------------------------------------------

14.9 ARE IRREVOCABLE, MEANING THAT THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THESE WAIVERS SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
SUPPLEMENTS, OR REPLACEMENTS TO OR OF THIS OR ANY OTHER LOAN PAPER. In the event
of Litigation, this Agreement may be filed as a written consent to a trial by
the court.

14.10 Amendments, Consents, Conflicts, and Waivers.

(a) Unless otherwise specifically provided, (i) this Agreement may be amended
only by an instrument in writing executed by Borrower, Administrative Agent and
Majority Lenders and supplemented only by documents delivered or to be delivered
in accordance with the express terms of this Agreement and (ii) the other Loan
Papers may only be the subject of an amendment, modification, or waiver that has
been approved by Majority Lenders and Borrower.

(b) Any amendment, consent or waiver under this Agreement or any Loan Paper that
purports to accomplish any of the following must be in writing and executed by
Borrower and Administrative Agent and executed (or approved, as the case may be)
by each Lender: (i) extend the due date or decrease the amount of any scheduled
payment of the Obligation beyond the date specified in the Loan Papers;
(ii) decrease any rate or amount of interest, fees, or other sums payable to
Administrative Agent or Lenders under this Agreement (except such reductions as
are contemplated by this Agreement); (iii) change the definition of “Applicable
Margin,” “Commitment Usage,” “Committed Sum,” “Facility Committed Sum,”
“Majority Lenders,” “Maturity Date” or “Facility Maturity Date”; (iv) increase
or decrease any one or more Lenders’ Committed Sums except as provided in this
Agreement; (v) except as permitted by Section 9.10, consent to the release of
all or a material portion of the Collateral under the Security Documents;
(vi) change the provisions of Section 13 to the detriment of any Lender;
(vii) change any provision requiring ratable distributions to Lenders;
(viii) subject any Lender to a greater obligation than expressly provided in
this Agreement; or (ix) change this clause (b) or any other matter specifically
requiring the consent of all Lenders under this Agreement.

(c) Any conflict or ambiguity between the terms and provisions of this Agreement
and terms and provisions in any other Loan Paper is controlled by the terms and
provisions of this Agreement.

(d) No course of dealing or any failure or delay by Administrative Agent, any
Lender, or any of their respective Representatives with respect to exercising
any Right of Administrative Agent or any Lender under this Agreement operates as
a waiver thereof. A waiver must be in writing and signed by Administrative Agent
and Lenders (or Majority Lenders, if permitted under this Agreement) to be
effective, and a waiver will be effective only in the specific instance and for
the specific purpose for which it is given.

14.11 Multiple Counterparts. Any Loan Paper may be executed in a number of
identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement; but, in
making proof of thereof, it shall not be necessary to produce or account for
more than one counterpart. Each Lender need not execute the same counterpart of
this Agreement so long as identical counterparts are executed by Borrower, each
Lender, and Administrative Agent. This Agreement shall become effective when
counterparts of this Agreement have been executed and delivered to
Administrative Agent by each Lender, Administrative Agent and Borrower, or, in
the case only of Lenders, when Administrative Agent has received facsimile,
telexed or other evidence

 

57



--------------------------------------------------------------------------------

satisfactory to it that each Lender has executed and is delivering to
Administrative Agent a counterpart of this Agreement.

14.12 Successors and Assigns; Participations.

(a) Each Loan Paper binds and inures to the benefit of the parties thereto, any
intended beneficiary thereof, and each of their respective successors and
permitted assigns. No Lender may transfer, pledge, assign, sell any
participation in, or otherwise encumber its portion of the Obligation except as
permitted by this Section 14.12.

(b) Subject to the provisions of this section and in accordance with applicable
Law, any Lender may, in the ordinary course of its commercial banking business,
at any time sell to one or more Persons that is not a Company or an Affiliate of
a Company (each a “Participant”) participating interests in its portion of the
Obligation. The selling Lender shall remain a “Lender” under this Agreement (and
the Participant shall not constitute a “Lender” under this Agreement) and its
obligations under this Agreement shall remain unchanged. The selling Lender
shall remain solely responsible for the performance of its obligations under the
Loan Papers and shall remain the holder of its share of the Principal Debt for
all purposes under this Agreement. Borrower and Administrative Agent shall
continue to deal solely and directly with the selling Lender in connection with
that Lender’s Rights and obligations under the Loan Papers. Participants have no
Rights under the Loan Papers, other than certain voting Rights as provided
below. Subject to the following, each Lender may obtain (on behalf of its
Participants) the benefits of Section 3 with respect to all participations in
its part of the Obligation outstanding from time to time so long as Borrower is
not obligated to pay any amount in excess of the amount that would be due to
that Lender under Section 3 calculated as though no participations have been
made. No Lender may sell any participating interest under which the Participant
has any Rights to approve any amendment, modification or waiver of any Loan
Paper, except to the extent the amendment, modification or waiver extends the
due date for payment of any principal, interest or fees due under the Loan
Papers, reduces the interest rate or the amount of principal or fees applicable
to the Obligation (except reductions contemplated by this Agreement), or
releases a material portion of the Collateral, if any, for the Obligation (other
than releases of collateral permitted by Section 13.11(e)). However, if a
Participant is entitled to the benefits of Section 3 or a Lender grants Rights
to its Participants to approve amendments to or waivers of the Loan Papers
respecting the matters described in the previous sentence, then that Lender must
include a voting mechanism in the relevant participation agreement whereby a
majority of its portion of the Obligation (whether held by it or participated)
shall control the vote for all of that Lender’s portion of the Obligation.
Except in the case of the sale of a participating interest to another Lender,
the relevant participation agreement shall prohibit the Participant from
transferring, pledging, assigning, selling participations in, or otherwise
encumbering its portion of the Obligation.

(c) Subject to the provisions of this section, any Lender may at any time, in
the ordinary course of its commercial banking business, (i) without the consent
of Borrower or Administrative Agent, assign all or any part of its Rights and
obligations under the Loan Papers to any of its Affiliates or any other Lender
(each a “Purchaser”) and (ii) upon the prior written consent of Borrower and
Administrative Agent (which will not be unreasonably withheld or delayed),
assign to any other Person that is not (A) a Company or an Affiliate of a
Company or (B) a business competitor of any Company (each of which is also a
“Purchaser”) a proportionate part (not less than the greater of (x) $5,000,000
or (y) its remaining balance, and an integral multiple of $1,000,000) of all or
any part of its Rights and obligations under the Loan Papers;

 

58



--------------------------------------------------------------------------------

provided, however, that such assigning Lender must retain an obligation
hereunder to fund at least $10,000,000 of the Facility, unless otherwise agreed
by the Borrower and Administrative Agent (such consent not to be unreasonably
withheld or delayed). In each case, the Purchaser shall assume those Rights and
obligations under an assignment agreement substantially in the form of the
attached Exhibit G. Each assignment under this Section 14.12 (c) shall include a
ratable interest in the assigning Lender’s Rights and obligations under the
Facility. Upon (i) delivery to Borrower and Administrative Agent (A) of an
assignment agreement electronically executed and delivered via an electronic
settlement system acceptable to the Administrative Agent or (B) an assignment
agreement manually executed and (ii) payment of a fee of $3,500 from the
transferee to Administrative Agent, from and after the assignment’s effective
date (which shall be after the date of delivery), the Purchaser shall for all
purposes be a Lender party to this Agreement and shall have all the Rights and
obligations of a Lender under this Agreement to the same extent as if it were an
original party to this Agreement with commitments as set forth in the assignment
agreement, and the transferor Lender shall be released from its obligations
under this Agreement to a corresponding extent, and, except as provided in the
following sentence, no further consent or action by Borrower, Lenders or
Administrative Agent shall be required. Upon the consummation of any transfer to
a Purchaser under this clause (c), the then-existing Schedule 1 shall
automatically be deemed to reflect the name, address, and Committed Sum of such
Purchaser, Borrower shall execute and deliver to each of the transferor Lender
and the Purchaser a Facility Note in the face amount of its respective Committed
Sum under the Facility following transfer, and, upon receipt of its new Facility
Note, the transferor Lender shall return to Borrower the Facility Note
previously delivered to it under this Agreement. A Purchaser is subject to all
the provisions in this section as if it were a Lender signatory to this
Agreement as of the date of this Agreement.

(d) Any Lender may at any time, without the consent of Borrower or
Administrative Agent, assign all or any part of its Rights under the Loan Papers
to a Federal Reserve Bank without releasing the transferor Lender from its
obligations thereunder.

(e) The words “execution,” “signed,” “signature,” and words of like import in
any assignment agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

14.13 Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. Each Company’s obligations under the Loan Papers remain in full
force and effect until the Facility Committed Sum is terminated and the
Obligation is paid in full (except for provisions under the Loan Papers which by
their terms expressly survive payment of the Obligation and termination of the
Loan Papers). If at any time any payment of the principal of or interest on any
Note or any other amount payable by Borrower or any other obligor on the
Obligation under any Loan Paper is rescinded or must be restored or returned
upon the insolvency, bankruptcy or reorganization of Borrower or otherwise, the
obligations of each Company under the Loan Papers with respect to that payment
shall be reinstated as though the payment had been due but not made at that
time.

14.14 Confidentiality. Borrower, Administrative Agent, Arranger and Lenders
agree to keep all information concerning the structure and documentation of this
Agreement confidential, including

 

59



--------------------------------------------------------------------------------

without limitation all information of a confidential nature received by them
from Borrower pursuant to this Agreement; provided, however, that such
information may be disclosed: (a) to directors, officers, employees, agents,
representatives, or outside counsel of Borrower or of the Administrative Agent
or any Lender or any Affiliate of any Lender; (b) to any auditor, government
official, or examiner; (c) pursuant to any subpoena or other order of any court
or administrative agency or otherwise as may be required by applicable law,
rule, or regulation; (d) to any other Person if reasonably incidental to the
administration of the credit facility provided herein; (e) in connection with
any litigation to which such Lender or any of its Affiliates may be a party;
(f) to the extent necessary in connection with the exercise of any remedy under
this Agreement or any other Loan Paper; (g) subject to provisions substantially
similar to those contained in this Section 14.14 to any actual or proposed
participant or assignee; or (h) to any assignee of or participant in, or
prospective assignee of or participant in, any Lender’s Borrowings or its
Committed Sum or any part thereof under any credit agreement who, in each case
set forth in clauses (a) through (h), agrees in writing to be bound by the terms
of this Section; and provided further, that no confidentiality obligation shall
attach to any information which (1) is or becomes publicly known, through no
wrongful act on the part of any Person who shall have received such information,
(2) is rightfully received by such Person from a third party, (3) is
independently developed by such Person, or (4) is explicitly approved for
release by Borrower.

14.15 Entirety. THIS AGREEMENT AND THE OTHER WRITTEN LOAN PAPERS (EACH AS
AMENDED IN WRITING FROM TIME TO TIME) EXECUTED BY ANY COMPANY, ANY LENDER, OR
ADMINISTRATIVE AGENT REPRESENT THE FINAL AGREEMENT AMONG THE COMPANIES, LENDERS,
AND ADMINISTRATIVE AGENT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

14.16 Government Regulations; USA Patriot Act.

(a) Borrower shall (i) ensure that no person who owns a controlling interest in
or otherwise controls Borrower is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control (“OFAC”), the Department of the Treasury or
included in any Executive Orders of the President of the United States of
America (“Executive Orders”), that prohibits or limits Lenders from making any
advance or extension of credit to Borrower or from otherwise conducting business
with Borrower, and (ii) ensure that the proceeds of the Borrowings shall not be
used to violate any of the foreign asset control regulations of OFAC or any
enabling statute or Executive Order relating thereto. Further, Borrower shall
comply, and cause its Subsidiaries to comply, with all applicable Bank Secrecy
Act (“BSA”) laws and regulations, as amended.

(b) Each of Administrative Agent and each Lender hereby notifies Borrower that,
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and its Subsidiaries and other
information that will allow Administrative Agent and such Lender to identify
Borrower and its Subsidiaries in accordance with the USA Patriot Act.

14.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Paper),
Borrower acknowledges and agrees that: (i) (A) the arranging and other services
regarding this Agreement provided by Lenders are arm’s-length commercial

 

60



--------------------------------------------------------------------------------

transactions between Borrower and its Affiliates, on the one hand, and Lenders,
on the other hand, (B) Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Papers; (ii) (A) each Lender is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
Borrower or any of its Affiliates, or any other Person and (B) no Lender has any
obligation to Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Papers; and (iii) each Lender and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of Borrower and its Affiliates, and no Lender has any obligation to
disclose any of such interests to Borrower or its Affiliates. To the fullest
extent permitted by law, Borrower hereby waives and releases any claims that it
may have against any Lender with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

61



--------------------------------------------------------------------------------

EXECUTED as of the day and year first written above.

 

MONRO MUFFLER BRAKE, INC., as Borrower By:  

/s/ Catherine D’Amico

Name:  

Catherine D’Amico

Title:  

Executive Vice President – Finance, Treasurer and Chief Financial Officer

 

Monro Muffler Credit Agreement–Signature Page



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as Administrative Agent and a Lender By:  

/s/ Daniel Bernard

Name:  

Daniel Bernard

Title:  

Senior Vice President

 

Monro Muffler Credit Agreement–Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent and a Lender By:  

/s/ Colleen O’Brien

Name:  

Colleen O’Brien

Title:  

Senior Vice President

 

Monro Muffler Credit Agreement–Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Co-Documentation Agent and a Lender By:  

/s/ Thomas C. Strasenburgh

Name:   Thomas C. Strasenburgh Title:  

Authorization Officer

 

Monro Muffler Credit Agreement–Signature Page



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as Co-Documentation Agent and a Lender By:  

/s/ Kenneth M. Blackwell

Name:  

Kenneth M. Blackwell

Title:  

Senior Vice President

 

Monro Muffler Credit Agreement–Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Joseph M. Koenig

Name:  

Joseph M. Koenig

Title:  

Vice President

 

Monro Muffler Credit Agreement–Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Nancy B. Rencis

Name:  

Nancy B. Rencis

Title:  

Senior Vice President

 

Monro Muffler Credit Agreement–Signature Page



--------------------------------------------------------------------------------

FIRST NIAGARA BANK, N.A., as a Lender By:  

/s/ Philip M. Hendrix

Name:  

Philip M. Hendrix

Title:  

Vice President

 

Monro Muffler Credit Agreement–Signature Page